Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 1 of 87




                         Exhibit A

Proposed Class Action Settlement Agreement
       Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 2 of 87




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                         )
THOMAS LUCA, JR., individually and on )
behalf of all others similarly situated, )
                                         )                   Case No. 16-cv-746-MRH
                Plaintiff,               )
                                         )
        v.                               )
                                         )
WYNDHAM HOTEL GROUP, LLC and )
WYNDHAM HOTELS & RESORTS, LLC, )
                                         )
                Defendants.              )
                                         )

                      CLASS ACTION SETTLEMENT AGREEMENT

        This Class Action Settlement Agreement is entered into by, between, and among,
Wyndham Hotel Group, LLC and Wyndham Hotels and Resorts, LLC, and Thomas Luca, Jr., the
named plaintiff in Luca v. Wyndham Hotel Group, LLC, No. 16-cv-746-MRH, on behalf of himself
and as the putative class representative for the Settlement Class defined below.

       This Settlement Agreement is entered into to effect a full and final settlement and dismissal
with prejudice of all Settled Claims on the terms set forth below, subject to approval of the Court.

                                           RECITALS

        1.      On or about May 23, 2016, Plaintiff reserved a two-night stay at the Wyndham
Grand Shelborne South Beach in Miami Beach, Florida using the Wyndham Hotel Websites.
Plaintiff stayed at the Shelborne from May 27, 2016 to May 29, 2016, and was charged two $25
nightly Resort Fees upon check-out.

       2.     On June 6, 2016, Plaintiff filed this lawsuit, the Luca Action, asserting claims under
the New Jersey Consumer Fraud Act and the New Jersey Truth-in-Consumer Contract, Warranty,
and Notice Act against Wyndham Hotels.

        3.      Plaintiff alleges that Wyndham Hotels violated the CFA because it did not
adequately disclose the $25 nightly Resort Fee when Plaintiff reserved a room at the Shelborne
through the Wyndham Hotel Websites. Wyndham Hotels denies that it has violated the CFA.
Wyndham Hotels maintains that its Resort Fee disclosures are proper and comply with applicable
federal and state laws.

        4.     Plaintiff alleged that Wyndham Hotels violated the TCCWNA because the Terms
of Use for the Wyndham Hotel Websites purportedly contained unlawful limitations on Wyndham
       Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 3 of 87



Hotels’ liability associated with use of the Wyndham Hotel Websites. Wyndham Hotels denied
that its Terms of Use violated the TCCWNA and moved for judgment on the pleadings on the
TCCWNA claim on May 8, 2018. The Court entered judgment for Wyndham Hotels on Plaintiff’s
TCCWNA claim on January 16, 2019.

        5.     During the course of this litigation, the Parties engaged in significant fact and expert
discovery. Plaintiff and Wyndham Hotels each propounded and responded to document requests
and interrogatories, and took depositions of relevant fact witnesses and experts.

       6.     On October 15, 2018, Plaintiff filed a motion for class certification. Wyndham
Hotels opposed Plaintiff’s motion for class certification on December 14, 2018. Plaintiff’s motion
remains pending with the Court.

       7.       On March 29, 2019, the Parties reached an agreement in principle to resolve this
case and filed a joint motion to stay the litigation. The Court granted the stay on March 30, 2019.
The parties then continued to negotiate the details of the resolution, which are embodied in this
Settlement Agreement.

        8.      While Wyndham Hotels believes this Settlement Agreement can and should be
approved to avoid the time, expense, and uncertainty of litigation, in the event the Settlement
Agreement does not receive final approval from the Court or is terminated according to its terms,
Wyndham Hotels expressly reserves any and all available rights and defenses, including the right
to challenge class certification. Plaintiff likewise reserves his rights, including the right to proceed
with the Luca Action if the Settlement is not approved.

        9.      In light of the conclusions reached by the Parties and discussed above, the Parties
agree, subject to approval by the Court, to fully and finally compromise, settle, extinguish and
resolve the Settled Claims and to dismiss with prejudice the Luca Action under the terms and
conditions set forth in this Settlement Agreement.

                   AGREEMENT FOR SETTLEMENT PURPOSES ONLY

         This Settlement Agreement is for settlement purposes only. The fact of this Settlement
Agreement or any provision herein, the negotiations or proceedings related hereto, and any actions
taken hereunder shall not constitute or be construed as: (a) any admission of the validity of any
claim or any fact alleged by Plaintiff in the Luca Action; (b) any admission of any wrongdoing,
fault, violation of law, breach of contract, or liability of any kind on the part of Wyndham Hotels;
(c) any admission as to any claim or allegation made in any demand of, action against, or
proceeding against Wyndham Hotels; (d) any admission, finding, or evidence that the claims of
the putative class or the claims of any other members of the Settlement Class are appropriate for
class treatment if the claims were contested in this or any federal, state, or foreign forum; or (e) a
waiver of any applicable defense, including, without limitation, any applicable statute of
limitations. This Settlement Agreement and its exhibits shall not be offered or admissible in
evidence against Plaintiff, Wyndham Hotels, or the Settlement Class Members in any action or
proceeding in any forum for any purpose whatsoever, except in an action or proceeding brought
to enforce its terms.



                                                   2
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 4 of 87



                                         AGREEMENT

        In consideration of the mutual promises and covenants set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Wyndham
Hotels and Plaintiff, on behalf of himself and as the class representative of the Settlement Class,
hereby contract, covenant, and agree that the Settled Claims are fully resolved, settled,
compromised, extinguished and dismissed on the merits and with prejudice, subject to the approval
of the Court, on the following terms and conditions:

1.     Definitions. When used in this Settlement Agreement or the Notice Plan, the following
       terms shall have the respective meanings assigned to them in this Paragraph 1, unless
       otherwise specifically indicated.

       1.1.    “Administrative Costs” means fees and expenses of the Settlement Administrator
               in administering and carrying out the terms of the Settlement Agreement, including
               expenses for printing and mailing of the Short Form Notice, distributing the Class
               Notice as provided in the Notice Plan, post office box rental costs, creating and
               operating the settlement website, and responding to inquiries by persons receiving
               or reading the Class Notice. For avoidance of doubt, Administrative Costs shall
               not include Litigation Expenses or Attorneys’ Fees.

       1.2.    “Attorneys’ Fees” refers to any award of attorneys’ fees requested by Class Counsel
               pursuant to Paragraph 7 and awarded by the Court.

       1.3.    “Cash Award” means a payment of $22.00 to be distributed to eligible Settlement
               Class Members pursuant to this Agreement.

       1.4.    “CFA” means the New Jersey Consumer Fraud Act.

       1.5.    “Claim Form” means the document to be submitted by Claimants seeking a Cash
               Award, pursuant to Paragraph 6. The Claim Form will be available online at the
               Settlement Website, substantially in the form of Exhibit 3 to this Agreement.

       1.6.    “Claim Period” means the time period during which Settlement Class Members
               may submit a Claim Form to the Settlement Administrator for review. The Claim
               Period shall run for a period of one hundred and twenty (120) calendar days from
               the date of the first publication of the Short Form Notice or Class Notice, including
               in online form, unless otherwise ordered by the Court.

       1.7.    “Claimant” means a Settlement Class Member who submits a Claim Form as
               described in Paragraph 6.

       1.8.    “Claimant ID” means a unique identifier assigned to each member of the Settlement
               Class appearing in Wyndham Hotels’ business records as having paid a Resort Fee.
               The respective Claimant ID shall be included on each Short Form Notice mailed to
               the Settlement Class, and shall be used by the Settlement Administrator in
               processing Claim Forms.


                                                 3
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 5 of 87



1.9.    “Class Counsel” means the following attorneys:

         Gary F. Lynch                                Joseph P. Guglielmo
         Jamisen A. Etzel                             Erin Green Comite
         CARLSON LYNCH LLP                            Carey Alexander
         1133 Penn Avenue, 5th Floor                  SCOTT+SCOTT LLP
         Pittsburgh, PA 15222                         The Helmsley Building
         T: (412) 322-9243                            230 Park Avenue, 17th Floor
         F: (412) 231-0246                            New York, NY 10169
                                                      T: (212) 223-6444
                                                      F: (212) 223-6334

1.10.   “Class Notice” means the legal notice of the proposed Settlement terms, as
        approved by Class Counsel and Wyndham Hotels’ Counsel, subject to approval by
        the Court, to be provided to Settlement Class Members. The Class Notice shall be
        substantially in the form attached hereto as Exhibit 2. Any material changes to the
        Class Notice must be jointly approved by Class Counsel and Wyndham Hotels’
        Counsel.

1.11.   “Court” means the United States District Court for the Western District of
        Pennsylvania.

1.12.   “Dollars” or “$” means United States Dollars.

1.13.   “Effective Date” shall be the date when each and all of the following conditions
        have occurred:

        1.13.1. the Settlement Agreement has been fully executed by all the Parties and
                their counsel;

        1.13.2. the Preliminary Approval Order has been entered by the Court certifying
                the Settlement Class, granting preliminary approval of this Settlement
                Agreement, and approving the Class Notice and Short Form Notice;

        1.13.3. the Court-approved Short Form Notice has been mailed to members of the
                Settlement Class, as ordered by the Court, and the Class Notice has
                otherwise been made available to the Settlement Class as set forth in the
                Notice Plan;

        1.13.4. the Court has approved and entered the Final Judgment, thereby approving
                this Settlement Agreement and dismissing the Settled Claims with
                prejudice; and

        1.13.5. the Final Judgment has become Final as defined in Paragraph 1.15.

1.14.   “Excluded Member” means any person or entity who falls within the Settlement
        Class definition but who elects to be excluded from the Settlement Class and
        submits a valid Request for Exclusion.

                                         4
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 6 of 87



1.15.   “Final” means that (a) the Final Judgment is a final, appealable order; and (b) either
        (i) no appeal has been taken from the Final Judgment as of the date on which all
        times to appeal therefrom have expired, or (ii) an appeal or other review proceeding
        of the Final Judgment having been commenced, such appeal or other review is
        finally concluded and no longer is subject to review by any court, whether by
        appeal, petitions for rehearing or argument, petitions for rehearing en banc,
        petitions for writ of certiorari, or otherwise, and such appeal or other review has
        been finally resolved in such manner that affirms the Final Judgment in all material
        respects.

1.16.   “Final Judgment” means the final judgment and order of dismissal to be entered by
        the Court, substantially in the form attached hereto as Exhibit 5, upon final approval
        of the Settlement, as provided in Paragraph 15 of this Settlement Agreement.

1.17.   “Fund Institution” means The Huntington National Bank (a subsidiary of
        Huntington Bancshares, Inc.), where Wyndham Hotels will deposit the Settlement
        Funds under the terms of this Agreement.

1.18.   “Incentive Award” means the amount Plaintiff will receive as an incentive award
        for serving as a representative plaintiff in this case, pursuant to Paragraph 8 and
        approved by the Court. The Incentive Award shall not exceed $5,000.

1.19.   “Litigation Expenses” refers to any award of expenses requested by Class Counsel
        pursuant to Paragraph 7 and awarded by the Court, including expert witness fees,
        deposition expenses, copying charges, computer research charges, travel expenses,
        court costs, and mediator fees incurred in pursuing the Luca Action.

1.20.   The “Luca Action” means the civil action styled Luca v. Wyndham Hotel Group,
        LLC, No. 16-cv-746-MRH, on the docket of the United States District Court for the
        Western District of Pennsylvania.

1.21.   “Notice Plan” means the plan for publication of the Class Notice and Short Form
        as developed by the Settlement Administrator, attached hereto as Exhibit 1.

1.22.   “Parties” means Plaintiff and Wyndham Hotels.

1.23.   “Plaintiff” refers to Thomas R. Luca, Jr., individually and as representative of the
        putative class in the Luca Action.

1.24.    “Points Award” means an award of 2,200 Wyndham Rewards points made
        available to eligible Settlement Class Members pursuant to this Agreement.

1.25.   “Preliminary Approval Order” means the order entered by the Court pursuant to
        Paragraph 3 and in the form attached as Exhibit 4, preliminarily approving the
        Settlement, approving the form and manner of the Class Notice and Short Form
        Notice, and setting a date certain for the settlement fairness hearing.



                                          5
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 7 of 87



1.26.   “Released Parties” means Wyndham Hotels & Resorts, Inc.; Wyndham
        Destinations, Inc. (formerly known as Wyndham Worldwide Corporation);
        Wyndham Hotel Group, LLC; Wyndham Hotels and Resorts, LLC; Wyndham
        Hotel Management, Inc., and each of their respective present and former parents,
        affiliates and subsidiaries, and their predecessors, heirs, successors, assigns, and
        each of their present, former, and future officers, directors, employees, agents,
        insurers, representatives, shareholders, and any third party payment processors,
        independent contractors, successors, assigns, attorneys, and legal representatives
        working on their behalf.

1.27.   “Request for Exclusion” means a timely and properly submitted written request to
        be excluded from the Settlement Class, made pursuant to Paragraph 12.

1.28.   “Resort Fee” means any resort fee, service charge, hotel service fee, resort service
        fee, or facility fee, assessed to consumers in addition to the Room Rate at a
        Wyndham-affiliated Hotel. For avoidance of doubt, “Resort Fee” does not include
        amounts collected and passed on to any governmental entity, such as taxes or excise
        payments, or optional fees for additional benefits or services, including but not
        limited to parking fees.

1.29.   “Room Rate” means the nightly price that consumers are required to pay for
        lodging, exclusive of Resort Fees and amounts collected and passed on to any
        governmental entity, such as taxes or excise payments.

1.30.   “Settled Claims” means (i) any and all claims and causes of action that were
        asserted in or could have been asserted in the Luca Action and (ii) any and all claims
        and causes of action arising out of or in any way relating to the calculation,
        collection, disclosure, or non-disclosure of Resort Fees by Wyndham Hotels or at
        a Wyndham-affiliated Hotel, including, but not limited to claims for breach of
        contract, fraud, conspiracy, breach of implied duties and covenants, unjust
        enrichment, accounting, declaratory or injunctive relief, and/or unfair or deceptive
        trade practices under federal or state law.

1.31.   “Settlement” means the settlement embodied in this Settlement Agreement and the
        Final Judgment.

1.32.   “Settlement Administrator” means KCC Class Action Services, LLC, or any other
        person or persons agreed upon by the Parties to administer the Settlement in
        accordance with the provisions of this Agreement.

1.33.   “Settlement Agreement” or “Agreement” means this Class Action Settlement
        Agreement, including all exhibits hereto.

1.34.   “Settlement Class” means all individuals and entities, including their predecessors-
        and successors-in-interest, who reside in the United States and were charged a
        Resort Fee by a Wyndham-affiliated Hotel after reserving a room using the
        Wyndham Hotel Websites from June 6, 2010 until the date the Court enters the
        Preliminary Approval Order. For avoidance of doubt, the Settlement Class does
                                          6
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 8 of 87



        not include those individuals or entities who paid a Resort Fee only as part of a
        reservation made by telephone, in person, through a third-party website, group
        bookings, or through any channel other than the Wyndham Hotel Websites. The
        Settlement Class excludes (a) Wyndham Hotels; (b) any person or entity who has
        previously released Wyndham Hotels from liability concerning or encompassing
        any or all Settled Claims; (c) any person or entity who received a waiver, refund,
        or credit of all Resort Fees charged in connection with all reservations made using
        the Wyndham Hotel Websites; and (d) any person who serves as a judge in this
        civil action and his/her spouse.

1.35.   “Settlement Class Member” means every member of the Settlement Class who does
        not submit a valid Request for Exclusion.

1.36.   “Settlement Funds” means the sum of all Cash Awards, which is an amount equal
        to $22.00 multiplied by the number of timely and valid Claim Forms received by
        the Settlement Administrator.

1.37.   “Settlement Website” means www.2019resortfeesettlement.com, the website to be
        created for this Settlement that includes information about the Luca Action and the
        Settlement, relevant documents, and electronic and printable forms relating to the
        Settlement, including the Class Notice and Claim Form. The Settlement Website
        shall be activated on the date of the first publication of the Class Notice or Short
        Form Notice, whichever is earlier, and shall remain active for at least one hundred
        and twenty (120) calendar days after the Court enters the Final Judgment.

1.38.   “Shelborne” means the property formerly known as the Wyndham Grand Shelborne
        South Beach Hotel in Miami Beach, Florida, which operated as a Wyndham-
        affiliated Hotel during the time of Plaintiff’s stay in May 2016.

1.39.   “Short Form Notice” means the summary settlement notice of proposed class action
        settlement, to be disseminated via email and postcard substantially in the form of
        Exhibit 2 to this Agreement. Any material changes to the Short Form Notice must
        be jointly approved by Class Counsel and Wyndham Hotels’ Counsel.

1.40.   “TCCWNA” means the New Jersey Truth in Consumer Contract, Warranty, and
        Notice Act.

1.41.   “United States” means the fifty United States of America, the District of Columbia,
        Puerto Rico, the United States Virgin Islands, and other United States territories.

1.42.   “Wyndham Hotels” means Wyndham Hotels & Resorts, Inc., Wyndham Hotel
        Group, LLC, Wyndham Hotels and Resorts, LLC, Wyndham Hotel Management,
        Inc., and their subsidiaries, affiliates, employees, directors, and officers. For
        avoidance of doubt, Wyndham Hotels does not include Wyndham Destinations,
        Inc. or any of its subsidiaries, affiliates, employees, directors, or officers.

1.43.   “Wyndham-affiliated Hotel” means any lodging establishment located in the
        United States that is available for booking on the Wyndham Hotel Websites and is

                                         7
     Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 9 of 87



             (i) owned, operated, managed, or franchised by Wyndham Hotels or any of its
             subsidiaries or affiliates; or (ii) owned, operated, or managed by Wyndham
             Destinations, Inc. or any of its subsidiaries or affiliates.

     1.44.   “Wyndham Hotels’ Counsel” means the following attorneys:

                                  K. Winn Allen
                                  Ronald K. Anguas, Jr.
                                  Zachary A. Avallone
                                  KIRKLAND & ELLIS LLP
                                  1301 Pennsylvania Avenue NW
                                  Washington, D.C. 20004
                                  Telephone: (202) 389-5000
                                  Facsimile: (202) 389-5200

     1.45.   “Wyndham Rewards” refers to Wyndham Hotels’ customer loyalty program.

     1.46.   “Wyndham       Hotel    Websites”    refers to    www.wyndham.com,
             www.wyndhamhotels.com, www.wyndhamhotelgroup.com, and any other website
             owned or operated by Wyndham Hotels.

2.   Best Efforts to Reach the Effective Date.

     2.1.    The Parties and Class Counsel agree to recommend that the Court approve the
             Settlement Agreement and further agree to undertake their best efforts, including
             all steps and efforts contemplated by this Settlement Agreement and any other
             reasonable steps and efforts that may be necessary or appropriate for Plaintiff to
             file the Motion for Preliminary Approval of the Settlement by October 15, 2019,
             implement the terms of this Settlement Agreement, garner final approval, and reach
             the Effective Date.

     2.2.    The Parties agree that they will not take any steps to suggest or recommend that
             members of the Settlement Class should opt out of or elect to be excluded from this
             Settlement Agreement.

3.   Motion for Preliminary Approval.

     3.1.    For purposes of settlement and the proceedings contemplated herein only, the
             Parties stipulate and agree that a nationwide Settlement Class shall be certified.
             Class certification shall be for settlement purposes only and shall have no effect for
             any other purpose.

     3.2.    Wyndham Hotels does not oppose class certification for settlement purposes only
             and consents to Plaintiff’s application to the Court for entry of an order which,
             among other things: (a) preliminarily certifies the Settlement Class in accordance
             with the definitions set forth in this Agreement; (b) preliminarily approves this
             Agreement for purposes of issuing notice to the Settlement Class; (c) approves the
             timing, content, and manner, of the Class Notice and Short Form Notice; (d)

                                               8
     Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 10 of 87



             appoints the Settlement Administrator; (e) appoints Scott+Scott LLP and Carlson
             Lynch LLP as class counsel and Plaintiff Thomas R. Luca, Jr. as class
             representative; and (f) makes such orders as are necessary and appropriate to
             effectuate the terms and conditions of this Agreement.

      3.3.   The certification of the Settlement Class shall be binding only with respect to this
             Agreement. In the event that the Effective Date does not occur for any reason, the
             Preliminary Approval Order, and all of its provisions, shall be vacated by its own
             terms, this Agreement shall be void, null, and of no effect ab initio, and the Luca
             Action shall revert to its status that existed prior to the date of this Agreement.

4.    Class Notice.

      4.1.   Pursuant to the Notice Plan, attached hereto as Exhibit 1, or as otherwise directed
             by the Court, the Settlement Administrator shall provide notice of the Settlement to
             the Settlement Class. The Parties agree that the notice to be effected by the Notice
             Plan constitutes the best notice practicable.

      4.2.   Notice to the Settlement Class shall include mailing the Short Form Notice by first-
             class mail, postage prepaid, and via email to individuals and entities who are
             believed by Wyndham Hotels to be in the Settlement Class and for whom
             Wyndham Hotels has email or mailing addresses available from its business
             records. Each Short Form Notice emailed or mailed to the members of the
             Settlement Class shall have a unique Claimant ID printed on it. To the extent that
             any Short Form Notices are returned because an individual or entity who is in the
             Settlement Class does not reside at the address provided, the Settlement
             Administrator shall take reasonable steps to obtain a valid address and re-mail or
             email the Short Form Notice.

      4.3.   The Settlement Administrator shall also make the Class Notice and Short Form
             Notice available on the Settlement Website and in other manners set forth in the
             Notice Plan.

      4.4.   Wyndham Hotels shall send a timely and proper notice of this Settlement to all
             appropriate federal and state officials as required by the Class Action Fairness Act
             of 2005, including under 28 U.S.C. § 1715, if necessary.

5.    Awards to Settlement Class Members.

      5.1.   In exchange for the consideration set forth in this Agreement, including but not
             limited to the Release set forth in Paragraph 14, Wyndham Hotels agrees that the
             Final Judgment shall provide Settlement Class Members with an award as set forth
             in this Paragraph 5. Each Settlement Class Member shall receive one Cash Award
             or one Points Award, but not both.

      5.2.   Cash Awards. If a Settlement Class Member submits a timely, valid Claim Form in
             accordance with the procedures set forth in Paragraph 6, that Settlement Class
             Member shall be eligible for one Cash Award of $22.00. Settlement Class

                                              9
     Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 11 of 87



             Members shall be limited to one Cash Award under this Settlement Agreement,
             regardless of the number or amount of Resort Fees paid.

      5.3.   Points Awards. If a Settlement Class Member does not submit a timely, valid Claim
             Form in accordance with the procedures set forth in Paragraph 6, the Settlement
             Administrator shall send to that Settlement Class Member a redemption code that
             can be used to claim a Points Award of 2,200 Wyndham Rewards points in the
             Settlement Class Member’s Wyndham Rewards account. The redemption code to
             claim a Points Award will remain valid for a period of not less than twelve (12)
             months following the redemption code’s issuance. The Settlement Administrator
             shall take reasonable steps to ensure Points Award redemption codes are emailed
             or mailed to valid class member addresses, including for those class members who
             do not have a valid email address, searching for updated addresses in the National
             Change of Address database prior to mailing redemption codes, and performing a
             at least one search, using reasonable methods, for updated addresses for any
             redemption codes returned as undeliverable. Settlement Class Members shall be
             limited to one Points Award under this Settlement Agreement, regardless of the
             number or amount of Resort Fees paid. For the avoidance of doubt, Settlement
             Class Members are only eligible to receive either one Cash Award or one Points
             Award, but not both.

6.    Settlement Administrator and Claims Processing.

      6.1.   Retention of the Settlement Administrator. Wyndham Hotels shall retain the
             Settlement Administrator to perform the settlement administration process. The
             Settlement Administrator shall abide by and shall administer the Settlement in
             accordance with the terms, conditions, and obligations of this Agreement, the
             Notice Plan, and all orders issued by the Court.

      6.2.   Claim Form Availability. The Claim Form shall be in a substantially similar form
             to that attached as Exhibit 3. The Claim Form will be: (i) included on the Settlement
             Website to be designed and administered by the Settlement Administrator; (ii) made
             readily available from the Settlement Administrator, including by request from the
             Settlement Administrator by mail, email, or calling a toll-free number provided by
             the Settlement Administrator; and (iii) made readily available via a website address
             included in the Short Form Notice that will be mailed and/or emailed to members
             of the Settlement Class for whom Wyndham Hotels has a mailing address and/or
             email address.

      6.3.   Timely Claim Forms. To receive a Cash Award, a Settlement Class Member must
             submit a timely Claim Form, which is postmarked or submitted online before or on
             the last day of the Claim Period, the specific date of which will be prominently
             displayed on the Claim Form, Class Notice, and Short Form Notice. For a Claim
             Form submitted by mail, the Claim Form will be deemed to have been submitted
             on the date of the postmark on the envelope or mailer. For an online Claim Form
             and in all other cases, the Claim Form will be deemed to have been submitted on
             the date it is received by the Settlement Administrator.

                                              10
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 12 of 87



 6.4.   Validity of Claim Forms. To receive a Cash Award, a Settlement Class Member
        must submit under penalty of perjury a valid Claim Form, which must contain the
        Settlement Class Member’s name, mailing address, and signature, and be
        accompanied by the documentary evidence, if required, as described in Paragraph
        6.4.2, where applicable. The Settlement Administrator shall determine the validity
        of Claims Forms and the amounts, if any, to be awarded to Settlement Class
        Members.

        6.4.1. For Settlement Class Members who have received a Claimant ID from the
               Settlement Administrator and appear in Wyndham Hotels’ business records
               as having paid a Resort Fee, the Claim Form need not be accompanied by
               documentary proof of payment of a Resort Fee.

        6.4.2. For Settlement Class Members who have not received a Claimant ID from
               the Settlement Administrator and/or do not appear in Wyndham Hotels’
               business records as having paid a Resort Fee, the Claim Form must be
               accompanied by documentary proof of payment of a Resort Fee in the form
               of an itemized invoice, receipt, folio, credit card statement, or similar
               document showing: (i) the Settlement Class Member’s name, (ii) the name
               of the Wyndham-affiliated Hotel where the Settlement Class Member
               stayed, (iii) the dates of the stay, and (iv) payment for the hotel stay where
               the Resort Fee was assessed.

        6.4.3. All Claim Forms shall require an attestation under penalty of perjury that
               the Claimant (i) paid a Resort Fee on or after June 6, 2010, in connection
               with a stay at a Wyndham-affiliated Hotel booked through a Wyndham
               Hotel Website; and (ii) did not receive a credit, waiver, or refund of that
               Resort Fee.

        6.4.4. For avoidance of doubt, each Settlement Class Member will receive either
               one Cash Award or one Points Award, but not both, regardless of the
               number or amount of Resort Fees paid.

 6.5.   Invalid Claim Forms. Claim Forms that do not meet the requirements set forth in
        this Agreement and in the Claim Form instructions may be rejected. The Settlement
        Administrator will have the sole discretion to determine a Claim Form’s validity,
        and the Settlement Administrator’s determination shall be final. The Settlement
        Administrator may reject a Settlement Class Member’s Claim Form for, among
        other reasons, the following:

        6.5.1. failure to fully complete and/or sign the Claim Form;

        6.5.2. failure to submit a legible Claim Form;

        6.5.3. failure to include either a Claimant ID or the documentary proof required
               by Paragraph 6.4.2;

        6.5.4. submission of a fraudulent Claim Form;

                                         11
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 13 of 87



        6.5.5. submission of a Claim Form that is duplicative of another Claim Form, in
               which case the duplicative Claim Form will be rejected and the first-
               received will be honored, provided it is an otherwise valid Claim Form;

        6.5.6. submission of a Claim Form by a person who is not a Settlement Class
               Member;

        6.5.7. request by a person submitting the Claim Form to pay funds to a person or
               entity that is not the Settlement Class Member for whom the Claim Form is
               submitted;

        6.5.8. failure to submit a Claim Form within the Claim Period; or

        6.5.9. failure to otherwise meet the requirements of this Agreement or the Claim
               Form instructions.

 6.6.   Verification. The Claim Form shall advise Settlement Class Members that, should
        good cause exist to doubt the validity of the information or documentary proof
        provided on or with the Claim Form, the Settlement Administrator may request
        verification or more information regarding the payment of a Resort Fee for the
        purpose of preventing fraud. If the Claimant does not timely comply or is unable to
        produce documents or additional information to substantiate the information on the
        Claim Form and the Claim Form is otherwise not approved, the Settlement
        Administrator may disqualify the Claim Form.

 6.7.   Claim Form Submission and Review. Claimants may submit a Claim Form either
        by mail or electronically. The Settlement Administrator shall review and process
        the Claim Forms pursuant to the process described in this Agreement to determine
        each Claim Form’s validity. Adequate and customary procedures and standards will
        be used by the Settlement Administrator to prevent the payment of fraudulent
        claims and to pay only legitimate claims. The Parties shall take all reasonable steps,
        and direct the Settlement Administrator to take all reasonable steps, to ensure that
        Claim Forms completed and signed electronically by Settlement Class Members
        conform to the requirements of the federal Electronic Signatures in Global and
        National Commerce Act, 15 U.S.C. § 7001, et seq.

 6.8.   Claim Form Deficiencies. Failure to provide all information requested on the Claim
        Form will not result in immediate denial or nonpayment of a claim. Instead, the
        Settlement Administrator will take adequate and customary steps to attempt to cure
        the defect and to determine the Settlement Class Member’s eligibility for payment,
        including, but not limited to, attempting to follow up with the Claimant to gather
        additional information if necessary. If the Claim Form defect cannot be cured, the
        Claim Form will be rejected.

 6.9.   Failure to Submit Claim Form. Unless a Settlement Class Member submits a timely
        and valid Request for Exclusion pursuant to Paragraph 12, any Settlement Class
        Member who fails to submit a timely and valid Claim Form shall receive a Points
        Award through the Wyndham Rewards program, shall be forever barred from
                                         12
     Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 14 of 87



             receiving a Cash Award or any additional payment pursuant to this Agreement, and
             shall in all other respects be bound by all of the terms of this Agreement and the
             terms of the Final Judgment to be entered in the Luca Action.

7.    Attorneys’ Fees and Litigation Expenses.

      7.1.   As part of the Settlement, Class Counsel will make an application for an award of
             Attorneys’ Fees and Litigation Expenses. Class Counsel agrees that they will not
             seek or accept an award of more than $1,600,000 in Attorneys’ Fees or an award of
             more than $200,000 in Litigation Expenses. Wyndham Hotels has agreed not to
             oppose these requested amounts. The ultimate award of Attorneys’ Fees and
             Litigation Expenses will be determined by the Court.

      7.2.   The Attorneys’ Fees and Litigation Expenses awarded by the Court shall be the sole
             compensation paid by Wyndham Hotels for Class Counsel representing the class
             and it shall be paid separate and apart from Wyndham Hotels’ contribution of the
             Settlement Funds. Class Counsel agrees that any award of Attorneys’ Fees and
             Litigation Expenses will be sought solely and exclusively in the Luca Action.

      7.3.   Within fifteen (15) business days after the Effective Date, Wyndham Hotels shall
             wire to an account identified and maintained by Class Counsel the aggregate
             amount of Attorneys’ Fees and Litigation Expenses awarded by the Court to Class
             Counsel. Such payment shall be in full settlement of any claim for any Attorneys’
             Fees and Litigation Expenses by Class Counsel.

      7.4.   Wyndham Hotels shall have no obligation or liability whatsoever with respect to
             (i) the allocation of any payment of Attorneys’ Fees or Litigation Expenses between
             or among Class Counsel; or (ii) any necessary withholdings or deductions that may
             be necessary to comply with Class Counsel’s other legal obligations, including but
             not limited to tax obligations.

      7.5.   Notwithstanding anything to the contrary in this Settlement Agreement, Wyndham
             Hotels may, at its sole discretion, terminate this Settlement Agreement on written
             notice to Class Counsel should the Court award more than the amount of Attorneys’
             Fees or Litigation Expenses set forth in Section 7.1 above. Wyndham Hotels’ right
             to terminate this Settlement Agreement pursuant to this Paragraph 7 shall be
             exercised, if at all, no later than twenty (20) business days following the Court’s
             entry of an order awarding more than the amount of Attorneys’ Fees or Litigation
             Expenses set forth in Section 7.1 above.

      7.6.   Should Wyndham Hotels elect to withdraw from and terminate this Settlement
             Agreement pursuant to the provisions set forth in this Paragraph 7, such withdrawal
             and termination shall be treated as if the Final Judgment were not entered under
             Section 15.




                                             13
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 15 of 87



8.     Named Plaintiff Incentive Award.

       8.1.   As part of the Settlement, Class Counsel will make an application for an Incentive
              Award for the Plaintiff, Thomas R. Luca, Jr., in the amount of $5,000. Plaintiff,
              through Class Counsel, agrees that he will not seek or accept more than $5,000 as
              an Incentive Award. The ultimate availability and amount of the Incentive Award
              will be determined by the Court.

       8.2.   Within fifteen (15) business days of the Effective Date, Wyndham Hotels shall pay
              to Plaintiff the amount of any Incentive Award ordered by the Court, in accordance
              with payment instructions provided by Class Counsel. Any Incentive Award
              ordered shall be the sole compensation paid to Plaintiff for representing the
              Settlement Class, and shall be paid separate and apart from the Settlement Funds.

9.     Wyndham Hotels’ Payment Obligations.

       9.1.   Within fifteen (15) business days of the Effective Date, Wyndham Hotels agrees
to:

              9.1.1. deposit the Settlement Funds with the Fund Institution for distribution of
                     Cash Awards by the Settlement Administrator to eligible Settlement Class
                     Members;

              9.1.2. provide the Settlement Administrator with redemption codes for Points
                     Awards to be distributed to eligible Settlement Class Members;

              9.1.3. tender to Class Counsel any Attorneys’ Fees awarded by the Court, not to
                     exceed $1,600,000;

              9.1.4. tender to Class counsel any Litigation Expenses awarded by the Court, not
                     to exceed $200,000; and

              9.1.5. tender to Plaintiff any Incentive Award awarded by the Court, not to exceed
                     $5,000.

       9.2.   In addition to the payments described in Paragraph 9.1, Wyndham Hotels agrees to
              remit to the Settlement Administrator payment(s) for reasonable Administrative
              Costs in accordance with the Settlement Administrator’s billing practices and
              requirements.

       9.3.   Notwithstanding anything to the contrary in this Settlement Agreement, and for
              avoidance of doubt, upon making the payments described in Paragraphs 9.1 and
              9.2, Wyndham Hotels shall have no further payment obligations to Plaintiff,
              Settlement Class Members, Class Counsel, or any other person or entity whatsoever
              under this Settlement Agreement.




                                              14
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 16 of 87



10.    Changes to Wyndham Hotels’ Disclosure Practices.

       10.1.   The Parties agree that the Final Judgment shall modify how Wyndham Hotels
               discloses Resort Fees on the Wyndham Hotel Websites. Specifically:

               10.1.1. Wyndham Hotels will add a new Resort Fee disclosure on the Rooms and
                       Rates page of the booking flow or earlier.

               10.1.2. This new Resort Fee disclosure will be visible on the page itself, without
                       clicking a hyperlink.

               10.1.3. The amount of the Resort Fee will not be grouped with government taxes in
                       the new Resort Fee disclosure.

       10.2.   The Parties agree that Wyndham Hotels retains flexibility to change the specific
               location and content of the Resort Fee disclosure going forward, subject to the
               parameters set forth above in Paragraph 10.1.

       10.3.   The Parties agree that the Resort Fee disclosure design attached hereto as Exhibits
               6–8 satisfies the disclosure requirements set forth in Paragraph 10.1.

       10.4.   The disclosure obligation imposed by this Paragraph 10 shall be implemented
               within ninety (90) days of the Effective Date and shall remain in effect for so long
               as compliance therewith is commercially reasonable and practical, as Wyndham
               Hotels shall determine in its sole discretion, and in any event for not less than two
               (2) years from the date of implementation. Nothing in this Settlement Agreement
               shall require Wyndham Hotels to take any action that is inconsistent with any
               applicable law or regulation.

       10.5.   Notwithstanding anything to the contrary in this Agreement, Wyndham Hotels shall
               have discretion to modify the disclosure contemplated by this Paragraph 10 for the
               versions of the Wyndham Hotel Websites that are displayed to users on tablets or
               mobile devices, in light of technological and design constraints applicable to those
               versions. The parties agree that the mobile and tablet Resort Fee disclosure designs
               attached hereto as Exhibit 7 and 8, respectively, satisfy the disclosure requirements
               as applied to mobile and tablet versions of the Wyndham Hotel Websites.

       10.6.   Except as set forth in this Paragraph 10 and in the Final Judgment, this Settlement
               Agreement shall not affect any aspects of Wyndham Hotels’ calculation, collection,
               or disclosure of Resort Fees.

11.    Objections.

       11.1.   Settlement Class Members shall have the right to object to this Settlement and to
               appear and show cause, if they have any reason why the terms of this Agreement
               should not be given final approval, pursuant to this Paragraph 11.



                                                15
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 17 of 87



 11.2.   A Settlement Class Member may object to the settlement contemplated in this
         Agreement either on his or her own without an attorney, or through an attorney
         hired at his or her own expense.

 11.3.   Any person who submits a Request for Exclusion as provided herein may not
         submit an objection to the Settlement contemplated in this Agreement.

 11.4.   Any objection to the Settlement contemplated in this Agreement must be in writing,
         signed by the Settlement Class Member (and his or her attorney, if individually
         represented), filed with the Court, with a copy delivered to Class Counsel and
         Wyndham Hotels’ Counsel at the addresses set forth in the Class Notice, no later
         than thirty (30) calendar days before the final approval hearing.

 11.5.   Any objection regarding or related to the Settlement contemplated in this
         Agreement shall contain a caption or title that identifies it as “Objection to Class
         Settlement in Luca v. Wyndham Hotel Group, LLC, No. 1:16-cv-746-MRH.”

 11.6.   Any objection regarding or related to the Settlement contemplated in this
         Agreement shall contain: information sufficient to identify and contact the
         objecting Settlement Class Member (and his or her individually hired attorney, if
         any); a clear and concise statement of the Settlement Class Member’s objection;
         the date(s) and location(s) where the objector paid a Resort Fee; the facts supporting
         the objection; a specific statement of the legal grounds on which the objection is
         based, including whether it applies only to the objector, to a specific subset of the
         class, or to the entire class; the number of times in which the objector and/or his or
         her counsel has objected to a class action settlement within the five years preceding
         the date that the objector files the objection, the caption of each case in which the
         objector and/or his or her counsel has made such objection and a copy of any orders
         related to or ruling upon the objector’s prior such objections that were issued by the
         trial and appellate courts in each listed case, the identity of any former or current
         counsel who may be entitled to compensation for any reason related to the objection
         to the Agreement; the number of times in which the objector’s counsel and/or
         counsel’s law firm have objected to a class action settlement within the five (5)
         years preceding the date that the objector files the objection, the caption of each
         case in which the counsel or the firm has made such objection and a copy of any
         orders related to or ruling upon counsel’s or the firm’s prior such objections that
         were issued by the trial and appellate courts in each listed case; any and all
         agreements that relate to the objection or the process of objecting – whether written
         or verbal – between objector or objector’s counsel and any other person or entity;
         a list of all persons who will be called to testify at the final approval hearing in
         support of the objection; and a statement confirming whether the objector intends
         to personally appear and/or testify at the final approval hearing.

 11.7.   Any objection shall include documents sufficient to establish the basis for the
         objector’s standing as a Settlement Class Member, such as an itemized invoice,
         receipt, folio, or similar document showing: (i) the Settlement Class Member’s
         name, (ii) the name of the Wyndham-affiliated Hotel where the Settlement Class

                                          16
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 18 of 87



               Member stayed, (iii) the dates of the stay, and (iv) the amount of the Resort Fee
               assessed.

       11.8.   Class Counsel and Wyndham Hotels’ Counsel shall have the right to respond to any
               objection no later than seven (7) calendar days prior to the final approval hearing.
               The Party so responding shall file a copy of the response with the Court, and shall
               serve a copy by email, first-class mail, or overnight delivery service to the objecting
               Settlement Class Member or to the individually hired attorney for the objecting
               Settlement Class Member; to Class Counsel; and to Wyndham Hotels’ Counsel.

       11.9.   If an objecting Settlement Class Member chooses to appear at the hearing, no later
               than fifteen (15) calendar days before the final approval hearing, a Notice of
               Intention to Appear must be filed with the Court and list the name, address and
               telephone number of the attorney, if any, who will appear.

12.    Requests for Exclusion.

       12.1.   Settlement Class Members shall have the right to elect to exclude themselves, or
               “opt out,” of this Agreement, relinquishing their rights to compensation under this
               Agreement, and preserving their claims, pursuant to this Paragraph 12.

       12.2.   A Request for Exclusion is not timely and properly submitted unless it is in writing,
               is signed by the person or entity requesting exclusion, is mailed in a postage-paid
               envelope to the Settlement Administrator, postmarked no later than the due date
               established by the Court in the Preliminary Approval Order, and otherwise
               complies with the instructions contained in the Class Notice. The Request for
               Exclusion must contain a clear statement communicating that the sender elects to
               be excluded from the Settlement.

       12.3.   The Request for Exclusion must be personally signed by any natural person
               requesting exclusion; it cannot be signed by that person’s lawyer or other agent,
               unless the person is incapacitated. The Request for Exclusion may not be made on
               a class or representative basis. If the entity requesting exclusion is a corporation,
               partnership, or other legal entity, the request must be personally signed by a duly-
               authorized officer, partner, or managing agent.

       12.4.   A Request for Exclusion is not properly submitted or valid if it requests a qualified
               or partial exclusion or any other qualification.

       12.5.   The Settlement Administrator shall promptly forward copies of any written
               Requests for Exclusion to Class Counsel and Wyndham Hotels’ Counsel, and shall
               file a list reflecting all Requests for Exclusion with the Court no later than thirty
               (30) calendar days before the final approval hearing.

       12.6.   Any Settlement Class Member who does not request exclusion from the Settlement
               has the right to object to the Settlement. Settlement Class Members may not both
               object and request exclusion of the Settlement. Any Settlement Class Member who
               wishes to object must timely submit an objection as set forth in Paragraph 11 above.

                                                 17
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 19 of 87



               If a Settlement Class Member submits both an objection and a Request for
               Exclusion, he or she shall be deemed to have complied with the terms of the
               procedure for requesting exclusion and shall not be bound by the Agreement if
               approved by the Court, and the objection will not be considered by the Court.

       12.7.   For avoidance of doubt, any Settlement Class Member who does not submit a
               timely and valid Request for Exclusion will be bound by the Release in this
               Agreement and will be barred from bringing any action in any forum (state or
               federal) against any of the Released Parties concerning any of the matters subject
               to the Release.

13.    Wyndham Hotels’ Walk-Away Rights.

       13.1.   Wyndham Hotels shall have the option to terminate the Settlement Agreement, in
               its sole discretion, in the event that either:

               13.1.1. there are more than 1,000 timely and valid Requests for Exclusion
                       received by the Settlement Administrator;

               13.1.2. the Court fails to give preliminary approval to this Settlement Agreement
                       or fails to give final approval to this Settlement Agreement; or

               13.1.3. the Court orders any material modification to this Settlement Agreement,
                       including but not limited to the amount of Attorneys’ Fees or Litigation
                       Expenses that Wyndham Hotels has agreed to pay, as set forth in Paragraph
                       7, or the disclosure requirements set forth in Paragraph 10.

       13.2.   Wyndham Hotels’ option to terminate shall be communicated in writing to Class
               Counsel within twenty (20) business days after the event identified in Paragraph
               13.1 giving rise to the option to terminate.

       13.3.   If Wyndham Hotels exercises its option to terminate pursuant to this Paragraph 13,
               the termination shall be treated as if this Settlement Agreement did not become
               Final within the meaning of Paragraph 16.

14.    Release.

       14.1.   As of the Effective Date, Plaintiff, Class Counsel, and the Settlement Class
               Members, and each of them, for themselves and their respective heirs, agents,
               officers, directors, shareholders, employees, consultants, joint venturers, partners,
               members, legal representatives, predecessors, successors and assigns, hereby
               expressly agree that they fully and forever release and discharge the Released
               Parties from any and all of the Settled Claims, except for the rights and obligations
               created by this Settlement Agreement, and covenant and agree that they will not
               commence, participate in, prosecute, or cause to be commenced or prosecuted
               against any of the Released Parties any action or other proceeding based in whole
               or in part upon any of the Settled Claims released pursuant to this Settlement
               Agreement.

                                                18
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 20 of 87



 14.2.   As of the Effective Date, Wyndham Hotels & Resorts, Inc., Wyndham Hotel Group,
         LLC, Wyndham Hotels and Resorts, LLC, and Wyndham Hotel Management, Inc.,
         as well as their current and former subsidiaries and affiliates, predecessors in
         interest, and successors in interest hereby expressly agree that they fully and forever
         release and discharge Plaintiff and Class Counsel, and covenant and agree that they
         will not commence, participate in, prosecute, or cause to be commenced or
         prosecuted against Plaintiff or Class Counsel, any action or other proceeding based
         upon any claim, whether known or unknown, arising out of the institution,
         prosecution, assertion, settlement, or resolution of the Luca Action or the Settled
         Claims. For the avoidance of doubt, nothing herein shall prevent any Party from
         enforcing the provisions of this Settlement Agreement.

 14.3.   The Parties acknowledge and agree that these releases are given in consideration of
         the settlement awards set forth in Paragraph 5 and other covenants by Wyndham
         Hotels for the benefit of all the Released Parties. The Released Parties hereby agree
         that they will not seek to reduce, set off, or recoup any amounts paid to a Settlement
         Class Member under Paragraph 5 of this Agreement, by the value of any claim that
         one or more of the Released Parties may have against that Settlement Class
         Member.

 14.4.   The Parties acknowledge and agree that the releases contained in this Paragraph 14
         and the scope of the Settled Claims shall be construed as broadly as possible to
         effect complete finality over this litigation involving the disclosure of Resort Fees
         by Wyndham Hotels and the Released Parties, including, but not limited to, claims
         alleged in the operative class action complaint.

 14.5.   The Parties acknowledge and agree that the relief afforded under this Settlement
         Agreement fully and completely compromises and extinguishes the claims for relief
         that were asserted or could have been asserted in the Luca Action by Plaintiff and
         Settlement Class Members.

 14.6.   On the Effective Date, Plaintiff and the Settlement Class Members shall be deemed
         to have, and by operation of this Settlement Agreement and the Final Judgment this
         provision is incorporated into, shall have, with respect to the subject matter of the
         Settled Claims, expressly waived the benefits of any statutory provisions or
         common law rules that provide, in sum or substance, that a general release does not
         extend to claims which the party does not know or suspect to exist in its favor at
         the time of executing the release, which if known by it, would have materially
         affected its settlement with any other party. In particular, but without limitation, the
         Parties waive the provisions of California Civil Code § 1542 (or any like or similar
         statute or common law doctrine) and do so understanding the significance of that
         waiver. California Civil Code § 1542 provides:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
         CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
         TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
         RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE

                                           19
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 21 of 87



               MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
               DEBTOR OR RELEASED PARTY.

               Neither this paragraph nor any other provision of this Settlement Agreement shall
               be construed to effectuate a general release of claims. The releases provided for in
               this Settlement Agreement are limited to the Settled Claims, as defined above.
               Plaintiff and Settlement Class Members acknowledge, and Plaintiff and Settlement
               Class Members shall be deemed by operation of the Final Judgment to have
               acknowledged, that the foregoing waiver was separately bargained for and a key
               element of the Settlement Agreement of which this release is a part.

15.    Order, Final Judgment, and Dismissal. If the Court finally approves this Settlement
       Agreement, then the Parties jointly and promptly shall seek entry of the Final Judgment in
       the form attached hereto as Exhibit 5. The Parties intend that the language in the Final
       Judgment shall conform to the language in this Settlement Agreement, and the Parties will
       modify Exhibit 5 if necessary to ensure such conformity.

16.    Compromise of Disputed Claims.

       16.1.   Wyndham Hotels has denied and continues to deny that its disclosure of Resort
               Fees is or was false, deceptive, or misleading to consumers or violates any legal
               requirement, including but not limited to, the allegations that Wyndham Hotels
               engaged in unfair, unlawful, fraudulent, or deceptive trade practices, breached an
               express warranty, or was unjustly enriched. Wyndham Hotels further denies that
               any action or inaction alleged in the operative complaint caused any harm or
               damages or can be pursued on a class-wide basis over Wyndham Hotels’ objection.

       16.2.   Wyndham Hotels is entering into this Settlement Agreement as a compromise of
               disputed claims solely because the Settlement will eliminate the uncertainty,
               distraction, burden, and expense of further litigation. The provisions contained in
               this Settlement Agreement and the manner or amount of relief provided to
               Settlement Class Members herein shall not be deemed a presumption, concession,
               or admission by Wyndham Hotels of any fault, liability, wrongdoing, harm or
               damages as to any facts or claims that have been or might be alleged or asserted in
               the Luca Action, or in any other action or proceeding that has been, will be, or could
               be brought, and shall not be interpreted, construed, deemed, invoked, offered, or
               received into evidence or otherwise used by any person in any action or proceeding,
               whether civil, criminal, or administrative, for any purpose other than as provided
               expressly herein.
       16.3.   In the event that the Court does not approve this Settlement Agreement through a
               Final Judgment substantially in the form jointly submitted by the Parties as required
               in this Agreement (or in a modified form mutually acceptable to the Parties), or this
               Settlement Agreement is terminated or fails to become effective or Final in
               accordance with its terms, Plaintiff and Wyndham Hotels shall be restored to their
               respective positions in the Luca Action as of the date hereof. In such event, the
               terms and provisions of this Settlement Agreement shall have no further force and
               effect, shall be void ab initio, and shall not be used in the Luca Action or in any

                                                20
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 22 of 87



               other proceeding or for any purpose, and the Parties will jointly make an application
               requesting that any judgment entered by the Court in accordance with the terms of
               this Settlement Agreement shall be treated as vacated, nunc pro tunc.
17.    Conditions Precedent to Agreement’s Effect. This Settlement Agreement shall become
       final, binding and effective upon the Effective Date, and not before then.

18.    Modifications. Any modification to this Settlement Agreement or its exhibits, whether
       modified by the Parties or any court, must be approved in writing signed by the Parties or
       their authorized representatives to be binding.

19.    Survival of Covenants and Representations. All covenants and representations contained
       in this Settlement Agreement are contractual in nature, are not mere recitals, and will
       survive the execution of this Settlement Agreement.

20.    Miscellaneous Provisions.

       20.1.   Governing Law. This Settlement Agreement is and will be governed by the laws
               of the State of New Jersey.
       20.2.   Severability. In the event that a court of competent jurisdiction enters a final
               judgment or decision holding invalid any nonmaterial provision of this Settlement
               Agreement, the remainder of this Settlement Agreement will be fully enforceable.
               If a court of competent jurisdiction holds invalid or materially modifies any
               material provision of this Settlement Agreement, including but not limited to the
               provisions set forth in Paragraph 14, either Party shall be entitled to dissolve this
               Settlement Agreement and withdraw from the Settlement.
       20.3.   Construction. The language of all parts of this Settlement Agreement and its
               exhibits will in all cases be construed as a whole, according to its fair meaning, and
               not strictly for or against any Party. All Parties have participated in the preparation
               of this Settlement Agreement and its exhibits and no presumptions or rules of
               interpretation based upon the identity of the Party preparing or drafting this
               Settlement Agreement or its exhibits, or any part thereof, shall be applied or
               invoked.
       20.4.   Counterparts. This Settlement Agreement may be executed by facsimile or
               electronic signatures and in counterparts, all of which will have full force and effect
               between the Parties, subject to all conditions precedent and subsequent set forth
               herein.
       20.5.   Integration. This Settlement Agreement and its exhibits constitute the entire
               agreement of the Parties and a complete merger of all prior negotiations and
               agreements.
       20.6.   Authority and Capacity to Execute. Each person signing this Settlement Agreement
               on behalf of a Party represents that such signatory has the full and complete power,
               authority and capacity to execute and deliver this Settlement Agreement and any
               documents to be executed pursuant hereto, that all formalities necessary to
               authorize execution of this Settlement Agreement so as to bind the principal, limited

                                                 21
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 23 of 87



         liability company, trust, partnership or corporation have been undertaken, and that
         upon the occurrence of the Effective Date, this Settlement Agreement will
         constitute the valid and legally binding obligation of each such Party hereto,
         enforceable by and against that Party in accordance with its terms.
 20.7.   Successors and Assigns. This Settlement Agreement is binding upon and will inure
         to the benefit of each of the Parties hereto and their respective agents, officers,
         directors, shareholders, employees, consultants, heirs, devisees, legal
         representatives, attorneys, successors and assigns.
 20.8.   Headings. The headings of the paragraphs and subparagraphs herein are intended
         solely for convenience or reference and will not control or influence the meaning
         or interpretation of any of the provisions of this Settlement Agreement.
 20.9.   Gender and Number. Whenever applicable, the pronouns designating the feminine,
         masculine and neuter will equally apply to the feminine, masculine and neuter
         genders; the singular will include the plural and the plural will include the singular.
 20.10. Extensions of Time. The Parties reserve the right, subject to the Court’s approval,
        to mutually agree to any reasonable extension of time that might be necessary to
        carry out any of the provisions of this Settlement Agreement.




                                           22
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 24 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 25 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 26 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 27 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 28 of 87




                         Exhibit 1

      Peak Declaration / Proposed Notice Program
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 29 of 87




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                         )
THOMAS LUCA, JR., individually and on )
behalf of all others similarly situated, )
                                         )        Case No. 16-cv-746-MRH
                Plaintiff,               )
                                         )
       v.                                ) DECLARATION OF CARLA A. PEAK
                                         ) IN SUPPORT OF SETTLEMENT
WYNDHAM HOTEL GROUP, LLC and ) NOTICE PROGRAM
WYNDHAM HOTELS & RESORTS, LLC, )
                                         )
                Defendants.              )
                                         )


I, Carla A. Peak, declare as follows:

       1.      I have personal knowledge of the matters set forth herein, and I believe them to be

true and correct. I am the Vice President of Legal Notification Services at KCC Class Action

Services (“KCC”).

       2.      KCC was retained by the parties to design a notice program (the “Notice Program”)

and review and/or design their draft forms of notice to Settlement Class Members in this case.

       3.      This Declaration describes my experience, as well as KCC’s experience. It also

describes the Notice Program designed for this settlement, including why I believe it will be

effective and will constitute the best notice practicable under the circumstances, pursuant to Fed.

R. Civ. P. 23(c)(2)(B) (“Rule 23”).

                                         EXPERIENCE

       4.      KCC is a leading class action administration firm that provides comprehensive class

action services, including legal notification, email and postal mailing campaign implementation,

website design, call center support, class member data management, claims processing, check and

voucher disbursements, tax reporting, settlement fund escrow and reporting, and other related

services critical to the effective administration of class action settlements. With more than thirty

DECLARATION OF CARLA A. PEAK IN SUPPORT OF SETTLEMENT NOTICE PROGRAM
                                   1
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 30 of 87




years of industry experience,1 KCC has developed efficient, secure and cost-effective methods to

properly handle the voluminous data and mailings associated with the noticing, claims processing

and disbursement requirements of these matters to ensure the orderly and fair treatment of class

members and all parties in interest. Since 1984, KCC has been retained to administer more than

6,000 class actions and distributed settlement payments totaling well over $20 billion in assets.

        5.      KCC has administered class action administrations for such defendants as HP-

Compaq, LensCrafters, United Parcel Service, Ford, Mitsubishi, Nissan, Whirlpool, ATI Video

Cards, and Twentieth Century Fox. Further, KCC has been retained as the administrator in a variety

of consumer matters. Some consumer case examples which KCC has been involved with include:

In re: Samsung Top-Load Washing Machine Marketing, Sales Practices and Product Liability

Litigation, No. 5:17-ml-02792 (W.D. Okla.); Rikos v. The Procter & Gamble Company, No. 1:11-

cv-00226 (S.D. Ohio); Eubank v. Pella Corporation, No. 1:06-cv-04481 (N.D. Ill.); Rafofsky v.

Nissan North America, Inc., No. 2:15-cv-01848 (C.D. Cal.); Flaum v. Doctor’s Associates, Inc.,

No. 16-cv-61198 (S.D. Fla.); In Re: Rust-Oleum Restore Marketing, Sales Practices and Products

Liability Litig., No. 1:15-cv-01364 (N.D. Ill.); In re: Sears, Roebuck and Co. Front-Loader Washer

Products Liability Litig., No. 1:06-cv-07023 (N.D. Ill.); Lerma v. Schiff Nutrition International,

Inc., No. 3:11-CV-01056 (S.D. Cal.); Cobb v. BSH Home Appliances Corp., No. 8:10-CV-0711

(C.D. Cal.); Roberts v. Electrolux Home Products, Inc., No. 8:12-CV-01644 (C.D. Cal.); Poertner

v. The Gillette Co. and The Procter & Gamble Co., No. 6:12-CV-00803 (M.D. Fla.); Cappalli v.

BJ’s Wholesale Club, Inc., No. 1:10-CV-00407 (D. R.I.); and Beck-Ellman v. Kaz USA, Inc., No.

3:10-cv-02134 (S. D. Cal.).

        6.      I have personally been involved in many of the largest and most significant cases,

including In re: The Home Depot, In., Customer Data Security Breach Litig., No. 1:14-md-02583

(N.D. Ga.), a national data breach class action involving over 40 million consumers who made

credit or debit card purchases in a Home Depot store; In re: Skelaxin (Metaxalone) Antitrust

1
 KCC acquired Gilardi & Co. LLC in 2015. This declaration combines the class action notice and administration
experience of both firms.

DECLARATION OF CARLA A. PEAK IN SUPPORT OF SETTLEMENT NOTICE PROGRAM
                                   2
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 31 of 87




Litigation, No. 1:12-md-02343 (E.D. Tenn.), a multi-state antitrust settlement involving both third

party payors and consumers that purchased or paid for the brand and generic version of the

prescription drug metaxalone; Chambers v. Whirlpool Corporation, No. 8:11-cv-01733 (C.D.

Cal.), a national product defect case involving class members who experienced or may experience

the overheating of an automatic dishwasher control board; In re Trans Union Corp. Privacy

Litigation, MDL No. 1350 (N.D. Ill.), perhaps the largest discretionary class action notice

campaign involving virtually every adult in the United States and informing them about their rights

in the $75 million data breach settlement; and In re Residential Schools Litigation, No. 00-CV-

192059 (Ont. S.C.J.), the largest and most complex class action in Canadian history incorporating

a groundbreaking notice program to disparate, remote aboriginal persons qualified to receive

benefits in the multi-billion dollar settlement.

       7.      In forming my opinions, I draw from my in-depth class action case experience. I

have worked in the class action notification field for over 15 years. During that time, I have been

involved in all aspects in the design and implementation of class action notice planning, as well as

the drafting of plain language notice documents that satisfy the requirements of Rule 23 and adhere

to the guidelines set forth in the Manual for Complex Litigation, Fourth and by the Federal Judicial

Center (“FJC”).

                               NOTICE PROGRAM OVERVIEW

       8.      In my opinion, the proposed Notice Program is comprehensive and provides the

best notice practicable to the Class. Our proposed Notice Program includes direct notice to all

Settlement Class Members, as well as a publication in the national print and online digital replica

of TV Guide magazine. The direct notice effort alone is expected to reach over 90% of the

Settlement Class. In addition, within ten days of filing the proposed class action settlement, KCC

will fulfill the Class Action Fairness Act of 2005 (CAFA) notice provisions by serving the




DECLARATION OF CARLA A. PEAK IN SUPPORT OF SETTLEMENT NOTICE PROGRAM
                                   3
         Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 32 of 87




appropriate federal and state officials, with a notice of settlement that comports with CAFA’s

timing and contents of notice.2

           9.       The expected reach of the Notice Program is consistent with other effective court-

approved settlement notice programs and is designed to meet due process requirements. The FJC’s

Judges’ Class Action Notice and Claims Process Checklist and Plain Language Guide 2010 (the

“FJC Checklist”) considers 70-95% reach among class members to be a “high percentage” and

reasonable.

                                       NOTICE PROGRAM DETAILS

                                                  Class Definition

           10.      The Settlement Class is defined as: all individuals and entities, including their

predecessors- and successors-in-interest, who reside in the United States and were charged a

Resort Fee by a Wyndham-affiliated Hotel after reserving a room using the Wyndham Hotel

Websites from June 6, 2010 until the date the Court enters the Preliminary Approval Order. For

avoidance of doubt, the Settlement Class does not include those individuals or entities who paid a

Resort Fee only as part of a reservation made by telephone, in person, through a third-party website,

group bookings, or through any channel other than the Wyndham Hotel Websites. The Settlement

Class excludes (a) Wyndham Hotels; (b) any person or entity who has previously released

Wyndham Hotels from liability concerning or encompassing any or all Settled Claims; (c) any

person or entity who received a waiver, refund, or credit of all Resort Fees charged in connection

with all reservations made using the Wyndham Hotel Websites; and (d) any person who serves as

a judge in this civil action and his/her spouse..

                                                 Individual Notice

           11.      Based on a search of its internal systems, Defendant will provide KCC with a list

containing postal and/or email addresses for all Settlement Class Members. Using this list, KCC

will send the Short Form Notice via email (the “Email Notice”) to every Settlement Class Member


2
    Class Action Fairness Act of 2005 (28 U.S.C. § 1715(b)(1)-(8)).

DECLARATION OF CARLA A. PEAK IN SUPPORT OF SETTLEMENT NOTICE PROGRAM
                                   4
         Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 33 of 87




for whom an email address exists. The Short Form Notice content will be included in the body of

the email, rather than as an attachment, to avoid spam filters and improve deliverability. The Short

Form Notice will contain a link to the case website. The email delivery will be attempted three

times.

          12.     In addition, KCC will send a Postcard Notice via USPS to all Settlement Class

Members for whom a mailing address is available. Prior to mailing, the postal addresses will be

checked against the National Change of Address (NCOA)3 database maintained by USPS; certified

via the Coding Accuracy Support System (CASS);4 and verified through Delivery Point Validation

(DPV).5

          13.     Notices returned by USPS as undeliverable will be re-mailed to any address

available through postal service forwarding order information. For any returned mailing that does

not contain an expired forwarding order with a new address indicated, KCC will conduct further

address searches using credit and other public source databases to attempt to locate new addresses

and will re-mail these notices where possible.

                                             Consumer Publication

          14.     KCC will cause the Short Form Notice to appear as a half-page ad unit once in TV

Guide magazine. The Short Form Notice will appear in the nationwide print publication as well as

its online digital replica.

          15.     TV Guide reaches 5.8% of likely Settlement Class Members, and likely Settlement

Class Members are 29.1% more likely to be readers of the magazine, as compared to the general

adult population.



3
  The NCOA database contains records of all permanent change of address submissions received by the USPS for the
last four years. The USPS makes this data available to mailing firms and lists submitted to it are automatically updated
with any reported move based on a comparison with the person’s name and last known address.
4
  Coding Accuracy Support System is a certification system used by the USPS to ensure the quality of ZIP+4 coding
systems.
5
  Records that are ZIP+4 coded are then sent through Delivery Point Validation to verify the address and identify
Commercial Mail Receiving Agencies. DPV verifies the accuracy of addresses and reports exactly what is wrong with
incorrect addresses.

DECLARATION OF CARLA A. PEAK IN SUPPORT OF SETTLEMENT NOTICE PROGRAM
                                   5
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 34 of 87




                                          Case Website

       16.     KCC will establish and maintain a case-specific website to allow Settlement Class

Members the ability to obtain additional information and documents about the Settlement. The

case website will allow users to read, download, and print the Class Notice, Claim Form, Class

Action Settlement Agreement, and the Court’s Preliminary Approval Order. Settlement Class

Members will also be able to file a Claim Form online, review a list of Frequently Asked Questions

and Answers, obtain contact information for the Settlement Administrator, and review key

deadlines. The website address will be displayed in the Short Form Notice and Class Notice, as

well as be accessible through a hyperlink embedded in the Short Form Notice that is emailed.

                                 Toll-Free Telephone Number

       17.     KCC will establish and host a case-specific toll-free number to allow Settlement

Class Members to learn more about the Settlement in the form of frequently asked questions and

answers. It will also allow Settlement Class Members to request to have a Class Notice mailed

directly to them. The toll-free number will be displayed in the Short Form Notice, Class Notice,

and on the case website.

                                         Case P.O. Box

       18.     KCC will establish and monitor a case mailbox where Settlement Class Members

may submit Claim Forms, exclusion requests, and other case correspondence.

                                        CONCLUSION

       19.     The Notice Program is expected to effectively reach over 90% of likely Settlement

Class Members via the individual notice effort alone. Coverage will be further extended via the

consumer publication.

       20.     In my opinion, the Notice Program proposed for this case is consistent with other

effective settlement notice programs. It is the best notice practicable and meets the “desire to

actually inform” due process communications standard of Mullane v. Cent. Hanover Bank & Trust

Co., 339 U.S. 306, 314 (1950). It provides the same reach and frequency evidence that Courts have



DECLARATION OF CARLA A. PEAK IN SUPPORT OF SETTLEMENT NOTICE PROGRAM
                                   6
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 35 of 87




approved and that has withstood appellate scrutiny, other expert critiques, as well as collateral

review. The Notice Program is consistent with the guidelines set forth in Rule 23, the Manual for

Complex Litigation, Fourth, and the FJC Checklist.



       I, Carla A. Peak, declare under penalty of perjury that the foregoing is true and correct.

Executed this 14th day of October, 2019, at Sellersville, Pennsylvania.




                                                                    Carla A. Peak




DECLARATION OF CARLA A. PEAK IN SUPPORT OF SETTLEMENT NOTICE PROGRAM
                                   7
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 36 of 87




                       Exhibit 2

                 Proposed Notices
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 37 of 87




                       Exhibit 2.1

           Proposed Long Form Notice
               Case 2:16-cv-00746-MRH
                UNITED                   Document
                       STATES DISTRICT COURT FOR THE199-1 Filed
                                                     WESTERN    10/15/19
                                                             DISTRICT      Page 38 of 87
                                                                      OF PENNSYLVANIA

    If you paid a Resort Fee at a Wyndham-affiliated Hotel in the
        United States that was booked using a Wyndham Hotel
       Website, you could get a $22 payment or 2,200 Wyndham
            Rewards points from a class action settlement.
                     Hotel stay must have occurred between June 6, 2010 and [DATE].

     A federal court has authorized this notice. This is not a solicitation from a lawyer. Please read this notice
        carefully and in its entirety. To claim a cash award, you must submit a valid claim form by [date].

    A settlement has been reached with Wyndham Hotels in a class action lawsuit regarding the disclosure of
     Resort Fees on wyndham.com, wyndhamhotels.com, wyndhamhotelgroup.com, and any other Wyndham
     Hotels-owned website (the “Wyndham Hotel Websites”).

    As part of the settlement, Wyndham Hotels has agreed to provide cash payments or Wyndham Rewards points
     to eligible guests who reside in the United States and (1) booked a room at a Wyndham-affiliated Hotel in the
     United States using the Wyndham Hotel Websites; (2) completed their stay between June 6, 2010 and
     [DATE]; and (3) paid a Resort Fee. For purposes of the settlement, the United States includes all fifty states,
     the District of Columbia, Puerto Rico, the United States Virgin Islands, and other United States territories.

    The settlement does not include guests who booked a room by telephone, in person, through a third-party
     website such as Expedia.com, Travelocity.com, or Hotels.com, through a group booking, or using any channel
     or website other than the Wyndham Hotel Websites. The settlement also does not include guests who already
     received a waiver, refund or credit of all Resort Fees charged in connection with all reservations made using
     the Wyndham Hotel Websites.

                      YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
                                       If you submit a valid claim form, you will receive a $22.00 cash payment
     SUBMIT A CLAIM FORM BY
                                       and will give up the right to sue Wyndham Hotels or any of the Released
             DATE
                                       Parties in a separate lawsuit about the legal claims this settlement resolves.
                                       If you exclude yourself from this settlement, you will retain the right to
      EXCLUDE YOURSELF BY              sue Wyndham Hotels and the Released Parties in a separate lawsuit about
            DATE                       the legal claims this settlement resolves. However, you will not receive a
                                       cash payment or Wyndham Rewards points as part of the settlement.
                                       If you do not exclude yourself from the settlement, you may object to it
             OBJECT BY
                                       by writing to the Court about why you don’t like the settlement. If you
              DATE
                                       object, you may also file a claim for a cash payment.
       ATTEND A HEARING ON             You may object to the settlement and ask the Court for permission to speak
             DATE                      at a final approval hearing about your objection.
                                       If you do nothing, you will receive a redemption code for 2,200 Wyndham
                                       Rewards points, and you will give up the right to sue, continue to sue, or
            DO NOTHING
                                       be part of another lawsuit against Wyndham Hotels or the Released Parties
                                       about the claims resolved by this settlement.
    These rights and options, and the deadlines to exercise them, are explained in this notice.

    The Court in charge of this case still has to decide whether to approve the settlement.

               Questions? Go to www.2019resortfeesettlement.com or call 1-XXX-XXX-XXXX
              Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 39 of 87
               BASIC INFORMATION ABOUT THIS NOTICE AND THE SETTLEMENT
 1. Why was this notice issued?
A Court authorized this notice because you have a right to know about the proposed settlement of this class action
lawsuit and about all of your options before the Court decides whether to grant final approval of the settlement.
This notice explains the lawsuit, the settlement, your legal rights, what benefits are available, and who can get
them.
Chief Judge Mark R. Hornak of the United States District Court for the Western District of Pennsylvania is
overseeing this class action. The case is known as Luca v. Wyndham Hotel Group, LLC, Case No. 16-cv-746-
MRH, and is sometimes called the “Luca Action” in this notice. The person who sued, Thomas Luca, Jr., is called
the Plaintiff. The companies Plaintiff sued, Wyndham Hotel Group, LLC and Wyndham Hotels and Resorts, LLC
are the Defendants.
 2. What is this lawsuit about?
In a class action, one or more people, called plaintiffs, sue on behalf of themselves and everyone else who could
make similar claims. The Plaintiff in this case alleges that Wyndham Hotels failed to properly disclose Resort
Fees to guests who booked a room at a Wyndham-affiliated Hotel using the Wyndham Hotel Websites. Wyndham
Hotels denies Plaintiff’s claims and believes that its Resort Fees were properly disclosed on the Wyndham Hotel
Websites and comply with all applicable laws.
 3. Why is there a settlement?
After approximately three years of litigation, the Plaintiff and Wyndham Hotels have agreed to this settlement. A
settlement is an agreement between a plaintiff and a defendant to resolve a lawsuit. A settlement resolves the
lawsuit without the court or a jury having to decide in favor of the plaintiff or the defendant. A settlement allows
the parties to avoid the cost and risk of a trial, as well as the delays of litigation.
 4. How do I know if I am part of the Settlement?
You are part of the Settlement as a “Settlement Class Member” if you reside in the United States (including the
District of Columbia, Puerto Rico, the United States Virgin Islands, and other United States territories) and:

    1) booked a room at a Wyndham-affiliated Hotel in the United States using the Wyndham Hotel Websites;
    2) completed your stay between June 6, 2010 and [DATE]; and
    3) paid a Resort Fee.
A Resort Fee includes any mandatory resort fee, service charge, hotel service fee, resort service fee, or facility fee. It
does not include amounts collected and passed on to any governmental entity, such as taxes or excise payments, or
optional fees for additional benefits or services, including but not limited to parking fees.
Wyndham-affiliated Hotels means any lodging establishment located in the United States (including the District
of Columbia, Puerto Rico, the United States Virgin Islands, and other United States territories) that is available
for booking on the Wyndham Hotel Websites and is owned, operated, managed, or franchised by Wyndham
Hotels or any of its subsidiaries or affiliates, or owned, operated, or managed by Wyndham Destinations, Inc., or
any of its subsidiaries or affiliates, including properties branded as Wyndham Grand, Wyndham, Wingate,
Wyndham Garden, Dolce Hotels and Resorts, Tryp, Trademark Collection, La Quinta, AmericInn, Ramada,
Baymont, Microtel, Days Inn, Super 8, Howard Johnson, Travelodge, and Hawthorn Suites.
 5. Are there exceptions to being part of the Settlement?
Yes, the settlement does not include guests who booked a room by telephone, in person, through a third-party
website such as Expedia.com, Travelocity.com, or Hotels.com, through a group booking, or using any channel or
website other than the Wyndham Hotel Websites. It also does not include guests who (a) received a refund,
waiver, or credit of all Resort Fees charged in connection with all reservations made using the Wyndham Hotel
Websites, (b) reside outside of the fifty United States, the District of Columbia, Puerto Rico, the United States
              Questions? Go to www.2019resortfeesettlement.com or call 1-XXX-XXX-XXXX
                                                           -2-
              Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 40 of 87
Virgin Islands, and other United States territories. or (c) paid a Resort Fee at a Wyndham-affiliated Hotel located
outside of the fifty United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, and
other United States territories.
                 THE SETTLEMENT BENEFITS – WHAT YOU GET IF YOU QUALIFY
 6. What does the settlement provide?

Under the settlement, Wyndham Hotels will contribute cash and Wyndham Rewards points for the benefit of the
class identified above.
Eligible Settlement Class Members who submit a timely and valid claim form will receive a cash award of $22.00.
Eligible Settlement Class Members who do not submit a timely and valid claim form will receive a non-
transferable award of 2,200 points in the Wyndham Rewards loyalty program, which can be redeemed for a $25.00
Restaurant.com gift card or combined with other Wyndham Rewards points for additional redemption options,
including hotel stays, merchandise, and airline miles.
You can receive only one cash payment of $22.00 or one award of 2,200 Wyndham Rewards points, but not both,
regardless of how many Resort Fees you paid.
In addition, Wyndham Hotels will pay the costs of providing notice to the class and the costs of administering the
claims process. Wyndham Hotels will also pay an incentive award to the Plaintiff, Thomas Luca, Jr., and fees and
costs to Class Counsel, as approved by the Court.
 7. How do I get a cash payment from the settlement?
To receive a cash payment, you must complete and submit a claim form by [DATE]. Claim forms may be
submitted online at www.2019resortfeesettlement.com or by mail. Claim forms are available at the website, by
sending an email to [ADDRESS], calling [NUMBER], or by writing to the Settlement Administrator at
[ADDRESS].
8. How do I get Wyndham Rewards points from the settlement?
If you received notice by email or postcard, and you do not submit a claim form, you will automatically receive
a non-transferable redemption code good for 2,200 Wyndham Rewards points. Points can be redeemed for a
$25.00 Restaurant.com gift card or combined with other Wyndham Rewards points for additional redemption
options, including hotel stays, merchandise, and airline miles. If you are not currently a Wyndham Rewards
member, you will need to sign up for Wyndham Rewards to use the redemption code. Information about signing
up for the Wyndham Rewards program will be included with your redemption code.
If you did not receive notice by email or postcard, you cannot receive Wyndham Rewards points from the
settlement.
 9. When would I get my cash payment or Wyndham Rewards points?
The Court will hold a hearing on [DATE] to decide whether to grant final approval of the settlement. If the Court
approves the settlement, there may be appeals. It is always uncertain whether appeals will be filed and if so, how
long it will take to resolve them. Settlement payments and points will be distributed as soon as possible, only if, and
when, the Court grants final approval of to the settlement and after any appeals are resolved.
 10. What am I giving up to get a payment or stay in the Settlement Class?
Unless you exclude yourself, you are staying in the Settlement Class and you will be a Settlement Class Member.
That means you cannot sue, continue to sue, or be part of any other lawsuit against Wyndham Hotels or any of
the Released Parties regarding the claims that are the subject of the settlement. If the settlement is approved and
becomes final and not subject to appeal, then you and all Settlement Class Members release all Settled Claims
against Wyndham Hotels and the Released Parties. It also means that all of the Court’s orders will apply to you

              Questions? Go to www.2019resortfeesettlement.com or call 1-XXX-XXX-XXXX
                                                          -3-
              Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 41 of 87
and legally bind you.



11. What are the Settled Claims?
If, and when, the settlement becomes final, Settlement Class Members will permanently release Wyndham Hotels
& Resorts, Inc.; Wyndham Destinations, Inc. (formerly known as Wyndham Worldwide Corporation); Wyndham
Hotel Group, LLC; Wyndham Hotels and Resorts, LLC; Wyndham Hotel Management, Inc., and each of their
respective present and former parents, affiliates and subsidiaries, and their predecessors, heirs, successors,
assigns, and each of their present, former, and future officers, directors, employees, agents, insurers,
representatives, shareholders, and any third party payment processors, independent contractors, successors,
assigns, attorneys, and legal representatives working on their behalf (the “Released Parties”) from (i) any and all
claims and causes of action that were asserted in or could have been asserted in the Luca Action and (ii) any and
all claims and causes of action arising out of or in any way relating to the calculation, collection, disclosure, or
non-disclosure of Resort Fees by Wyndham Hotels or at a Wyndham-affiliated Hotel, including, but not limited
to claims for breach of contract, fraud, conspiracy, breach of implied duties and covenants, unjust enrichment,
accounting, declaratory or injunctive relief, and/or unfair or deceptive trade practices under federal or state law.
12. Do I have a lawyer in this case?
Yes. Chief Judge Hornak appointed Carlson Lynch LLP and Scott + Scott LLP to represent you and other
Settlement Class Members as “Class Counsel.” These law firms are experienced in handling similar cases. You
will not be charged for these lawyers. If you want to be represented by your own lawyer, you may hire one at
your own expense.
13. How will the lawyers be paid?
Class Counsel will ask the Court for an award of attorneys’ fees and expenses of up to $1,800,000. They will also
ask the Court to approve a $5,000 incentive award for the Class Representative. The Court may award less than
these amounts. Any amounts awarded by the Court will be paid separately by Wyndham Hotels and will not affect
the amount of cash payments available to Settlement Class Members.
                          EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want to participate in this Settlement, and you want to keep the right to potentially sue Wyndham
Hotels or the Released Parties on your own to recover anything based on the claims released by this Settlement,
then you must take steps to remove yourself from the Settlement Class. This is called excluding yourself from the
Settlement Class and is sometimes referred to as “opting out.”
14. How do I get out of the settlement?
To exclude yourself from the settlement, you must submit a written request for exclusion. Your request for
exclusion must include: (i) your name; (ii) your address; and (iii) a statement that you are a Settlement Class
Member and wish to be excluded from the settlement in Luca v. Wyndham Hotel Group, LLC, Case No. 16-cv-
746-MRH. Your request for exclusion must be mailed to the Settlement Administrator at the address below so it
is postmarked no later than [DATE].
                                          [KCC Address for Opt-Outs]
15. If I exclude myself, can I still get a cash payment or Wyndham Rewards points from this
    settlement?
No. If you exclude yourself, you are telling the Court that you don’t want to be part of the settlement. You can
only get a cash payment if you stay in the settlement and submit a valid claim form. You can only get 2,200
Wyndham Rewards points if you received a notice in the mail or by email, stay in the settlement, and do not
submit a valid claim form.

              Questions? Go to www.2019resortfeesettlement.com or call 1-XXX-XXX-XXXX
                                                        -4-
              Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 42 of 87




16. If I do not exclude myself, can I sue Wyndham Hotels or the Released Parties for the same legal
    claims later?
No. Unless you exclude yourself, you are giving up the right to sue Wyndham Hotels or the Released Parties for
the claims that this settlement resolves. You must exclude yourself from this lawsuit to start or continue with your
own lawsuit or be part of any other lawsuit against Wyndham Hotels or the Released Parties for any of the Settled
Claims.
                                    OBJECTING TO THE SETTLEMENT
17. How do I object to the settlement?
If you are a Settlement Class Member, you can object to the settlement if you do not like it or a portion of it. You
can give reasons why you think the Court should not approve it. The Court will consider your views.
Your objection must be in writing and include:
   o a caption or title such as “Objection to Class Settlement in Luca v. Wyndham Hotel Group, LLC, No. 1:16-
      cv-746-MRH”;
   o your contact information (name, address, telephone number, and email address), as well as the contact
      information for your individually hired attorney, if any;
   o information that identifies you as a Settlement Class Member such as the ClaimID (provided on the email
      or mailed Notice you may have received in this case) or an itemized invoice, receipt, folio, or similar
      document showing: (i) your name, (ii) the name of the Wyndham-affiliated Hotel where you stayed, (iii)
      the dates of the stay, and (iv) the amount of the Resort Fee assessed;
   o a clear and concise statement of your objection;
   o the date(s) and location(s) where you paid a Resort Fee;
   o any facts supporting your objection;
   o a specific statement of the legal grounds on which your objection is based, including whether it applies
      only to you, to a specific subset of the class, or to the entire class;
   o the number of times in which you and/or your attorney or your attorney’s law firm has objected to a class
      action settlement within the five years preceding the date of this objection;
   o the caption of each case in which you and/or your counsel has made such objection and a copy of any
      orders related to or ruling upon your prior objections that were issued by the trial and appellate courts in
      each listed case;
   o the identity of any former or current attorney who may be entitled to compensation for any reason related
      to the objection;
   o any and all agreements that relate to your objection or the process of objecting–whether written or verbal–
      between you or your attorney and any other person or entity;
   o a list of all persons who will be called to testify at the final approval hearing in support of your objection;
      and
   o a statement indicating whether you intend to personally appear and/or testify at the final approval hearing.

You must file your objection with the Court and mail copies to Class Counsel and Defense Counsel at the
addresses below so it is filed and postmarked no later than [DATE].
               Court                             Class Counsel                        Defense Counsel
         Clerk of the Court                      Gary F. Lynch                         K. Winn Allen
   Joseph F. Weis, Jr. Courthouse               Jamisen A. Etzel                    Ronald K. Anguas, Jr.
          700 Grant Street                 CARLSON LYNCH LLP                         Zachary A. Avallone
       Pittsburgh, PA 15219               1133 Penn Avenue, 5th Floor             KIRKLAND & ELLIS LLP
                                             Pittsburgh, PA 15222               1301 Pennsylvania Avenue NW
              Questions? Go to www.2019resortfeesettlement.com or call 1-XXX-XXX-XXXX
                                                        -5-
             Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 43 of 87
                                                                                   Washington, D.C. 20004


18. What is the difference between objecting to the settlement and asking to be excluded from it?
Objecting is simply telling the Court that you don’t like something about the settlement. You can object only if
you remain a Settlement Class Member (that is, do not exclude yourself). Excluding yourself is telling the Court
that you don’t want to be part of the settlement. If you exclude yourself, you cannot object because the settlement
no longer affects you.
                                    THE FINAL APPROVAL HEARING
19. When and where will the Court decide whether to approve the settlement?
The Court will hold a final approval hearing at [TIME] on [DATE] at the Joseph F. Weis, Jr. Courthouse,
Courtroom 6A, 700 Grant Street, Pittsburgh, PA 15219. At this hearing, the Court will consider whether the
settlement is fair, reasonable, and adequate. It will also consider whether to approve Class Counsel’s request for
an award of attorneys’ fees and expenses, as well as the Class Representative’s incentive award. If there are
objections, the Court will consider them. After the hearing, the Court will decide whether to approve the
settlement.
 20. Do I have to come to the hearing?
No. Class Counsel will answer any questions Chief Judge Hornak may have. However, you are welcome to come
to the hearing at your own expense. If you send an objection, you do not have to come to court to talk about it.
As long as you filed and mailed your written objection on time, the Court will consider it. You may also pay your
own lawyer to attend, but it is not necessary.
 21. May I come to Court to speak about my objection?
Yes. You or your attorney may speak at the final approval hearing about your objection. To do so, you must
include a statement in your objection indicating that you or your attorney intends to appear at the final approval
hearing.
                                            IF YOU DO NOTHING
 22. What happens if I do nothing at all?
If you are a Settlement Class Member and you do nothing, you will give up the right to start a lawsuit, continue
with a lawsuit, or be part of any other lawsuit against Wyndham Hotels or the Released Parties about the legal
issues resolved by the Settlement Agreement. You will not receive a cash payment. If you received a notice by
mail or email, you will receive a redemption code good for 2,200 points in the Wyndham Rewards loyalty
program, you will give up the right to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit
against Wyndham Hotels or the Released Parties about the legal issues resolved by this settlement and release by
the Settlement Agreement.
                                     GETTING MORE INFORMATION
23. How do I get more information?
This Notice summarizes the proposed settlement. More details are in the Settlement Agreement, which also
contains complete definitions of some of the terms used in this Notice. You may review the Settlement Agreement
on the Settlement Website at [URL]. You may also contact the Settlement Administrator toll-free at [NUMBER]
or by writing to [ADDRESS].
      PLEASE DO NOT CONTACT THE COURT, THE JUDGE, OR THE DEFENDANTS WITH
              QUESTIONS ABOUT THE SETTLEMENT OR CLAIMS PROCESS.


             Questions? Go to www.2019resortfeesettlement.com or call 1-XXX-XXX-XXXX
                                                        -6-
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 44 of 87




                          Exhibit 2.2

               Proposed Short Form Mail
                        Notice
Case 2:16-cv-00746-MRH
          LEGAL NOTICE Document
                            Luca199-1    Filed
                                 v. Wyndham    10/15/19
                                             Hotel Group LLCPage 45 of 87
                                       c/o KCC Class Action Services
   If you paid a Resort Fee            P.O. Box XXXXXX
   at a Wyndham-affiliated             XXX, XX XXXXX-XXXX
  Hotel in the U.S. that was
  booked using a Wyndham
  Hotel Website, you could
     get a $22 payment or
  2,200 Wyndham Rewards               <<Barcode>>
                                      Postal Service: Please do not mark barcode
  points from a class action
           settlement.                ClaimID: <<ClaimID>>

                                      Claim#: WYL-<<ClaimID>>-<<MailRec>>
          1-___-___-____              <<First1>> <<Last1>>
  www.2019r esor tfeesettlement.com   <<CO>>
                                      <<Addr2>>
                                      <<Addr1>>
                                      <<City>>, <<St>> <<Zip>>
  WYL                                 <<Country>>
Case    2:16-cv-00746-MRH
 A settlement has been reached with Wyndham Document             199-1
                                            Hotels in a class action           Filed
                                                                     lawsuit about       10/15/19
                                                                                   disclosure                Page
                                                                                              of Resort Fees on      46Hotels-
                                                                                                                Wyndham of 87
   owned websites including wyndham.com, wyndhamhotels.com, and wyndhamhotelgroup.com (“Wyndham Hotel Websites”).
   Who is included? Records indicate that you are included in the Settlement as a “Settlement Class Member.” Settlement Class
   Members reside in the U.S. (including D.C., Puerto Rico, the U.S. Virgin Islands, and other U.S. territories) and: (1) booked a
   room at a Wyndham-affiliated Hotel in the U.S. (including D.C., Puerto Rico, the U.S. Virgin Islands, and other U.S. territories)
   using the Wyndham Hotel Websites; (2) completed their stay between June 6, 2010 and [DATE]; and (3) paid a Resort Fee (any
   mandatory resort fee, service charge, hotel service fee, resort service fee, or facility fee).
   Wyndham-affiliated Hotels means any lodging establishment located in the United States that is available for booking on the Wyndham
   Hotel Websites and is (i) owned, operated, managed, or franchised by Wyndham Hotels or any of its subsidiaries or affiliates; or (ii)
   owned, operated, or managed by Wyndham Destinations, Inc. or any of its subsidiaries or affiliates, including properties branded as
   Wyndham Grand, Wyndham, Wingate, Wyndham Garden, Dolce Hotels and Resorts, Tryp, Trademark Collection, La Quinta,
   AmericInn, Ramada, Baymont, Microtel, Days Inn, Super 8, Howard Johnson, Travelodge, and Hawthorn Suites.
   What does the Settlement provide? If you submit a valid and timely claim form, you will receive a $22.00 cash award. If you
   do not submit a valid claim form you will automatically receive a redemption code for a non-transferable award of 2,200 points in
   the Wyndham Rewards loyalty program.
   How do I get a cash payment? Using the ClaimID located above your name on the front of this postcard, go to
   www.2019resortfeesettlement.com and file a claim online or download, print, complete, and mail a Claim Form to the Settlement
   Administrator. Claim Forms must be submitted online or mailed by [Date].
   What are my other options? If you do nothing and the Settlement is approved and becomes final, you will automatically
   receive a redemption code for 2,200 Wyndham Rewards points and your rights will be affected. If you do not want to be legally
   bound by the Settlement or receive a cash or points award, you must exclude yourself from it by [Date]. Unless you exclude
   yourself, you will not be able to sue or continue to sue Wyndham Hotels or any of the Released Parties for any claim released
   by the Settlement Agreement. If you stay in the Settlement (do not exclude yourself), you may object to it by [Date].
   The Court’s Fairness Hearing. The U.S. District Court for the Western District of Pennsylvania, located at Joseph F. Weis, Jr.
   Courthouse, Courtroom 6A, 700 Grant Street, Pittsburgh, PA 15219, will hold a hearing in this case (Luca v. Wyndham Hotel
   Group, LLC, No. 16-cv-746-MRH) on [Date]. At this hearing, the Court will decide whether to approve: (1) the Settlement; and
   (2) Class Counsel’s request for $1,800,000 in attorneys’ fees and expenses, and a $5,000 service award for the Class
   Representative. You or your lawyer may appear at the hearing at your own expense.
     More information, including the Settlement Agreement and instructions on how to file a claim, ask to be excluded or
                                 object are available at www.2019resortfeesettlement.com.
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 47 of 87




                        Exhibit 2.3

       Proposed Short Form Email Notice
                                Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 48 of 87
To:
From:
Subject: Notice of Settlement – Wyndham Hotels Resort Fees

                                                  ClaimID: [insert ID]
                              Use this Claim ID to file a Claim to receive a $22 cash award
             or do nothing and automatically receive 2,200 points in the Wyndham Rewards loyalty program

                               Click here or go to www.2019resortfeesettlement.com to file your Claim

If you paid a Resort Fee at a Wyndham-affiliated Hotel in the U.S. that was booked using a Wyndham Hotel Website, you could get a $22
payment or 2,200 Wyndham Rewards points from a class action settlement.
A settlement has been reached with Wyndham Hotels in a class action lawsuit regarding the disclosure of Resort Fees on wyndham.com,
wyndhamhotels.com, wyndhamhotelgroup.com, and any other Wyndham Hotels-owned website (the “Wyndham Hotel Websites”).
Who is included? Records indicate that you are included in the Settlement as a “Settlement Class Member”. Settlement Class Members reside in the
U.S. (including D.C., Puerto Rico, the U.S. Virgin Islands, and other U.S. territories) and: (1) booked a room at a Wyndham-affiliated Hotel in the U.S.
(including D.C., Puerto Rico, the U.S. Virgin Islands, and other U.S. territories) using the Wyndham Hotel Websites; (2) completed their stay between
June 6, 2010 and [DATE]; and (3) paid a Resort Fee (any mandatory resort fee, service charge, hotel service fee, resort service fee, or facility fee).
Wyndham-affiliated Hotels means any lodging establishment located in the United States that is available for booking on the Wyndham Hotel Websites
and is (i) owned, operated, managed, or franchised by Wyndham Hotels or any of its subsidiaries or affiliates; or (ii) owned, operated, or managed by
Wyndham Destinations, Inc. or any of its subsidiaries or affiliates, including properties branded as Wyndham Grand, Wyndham, Wingate, Wyndham
Garden, Dolce Hotels and Resorts, Tryp, Trademark Collection, La Quinta, AmericInn, Ramada, Baymont, Microtel, Days Inn, Super 8, Howard
Johnson, Travelodge, and Hawthorn Suites.
What does the Settlement provide? If you submit a valid and timely claim form, you will receive a $22.00 cash award. If you do not submit a valid
claim form you will automatically receive a redemption code for a non-transferable award of 2,200 points in the Wyndham Rewards loyalty program.
How do I get a cash payment? Go to www.2019resortfeesettlement.com and file a claim online or download, print, complete, and mail a Claim Form to
the Settlement Administrator. Claim Forms must be submitted online or mailed by [Date].
How do I receive Wyndham Rewards points? You do not have to do anything to receive Wyndham Reward points. If the Settlement is approved and
becomes final, you will receive an email or postcard containing a redemption code. If you are not currently a Wyndham Rewards member, you will need
to sign up for Wyndham Rewards to use the redemption code. Information about signing up for the Wyndham Rewards program will be included with the
email containing your redemption code. Points can be redeemed for a $25.00 Restaurant.com gift card or combined with other Wyndham Rewards points
for additional redemption options, including hotel stays, merchandise, and airline miles.
What are my other options? If you do nothing and the Settlement is approved and becomes final, you will automatically receive a redemption code
for 2,200 Wyndham Rewards points and your rights will be affected. If you do not want to be legally bound by the Settlement or receive a cash or
points award, you must exclude yourself from it by [Date]. Unless you exclude yourself, you will not be able to sue or continue to sue Wyndham Hotels
                               Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 49 of 87
or any of the Released Parties for any claim released by the Settlement Agreement. If you stay in the Settlement (do not exclude yourself), you may
object to it by [Date].
The Court’s Fairness Hearing. The U.S. District Court for the Western District of Pennsylvania, located at Joseph F. Weis, Jr. Courthouse, Courtroom
6A, 700 Grant Street, Pittsburgh, PA 15219, will hold a hearing in this case (Luca v. Wyndham Hotel Group, LLC, No. 16-cv-746-MRH) on [Date]. At
this hearing, the Court will decide whether to approve: (1) the Settlement; and (2) Class Counsel’s request for $1,800,000 in attorneys’ fees and
expenses, and a $5,000 service award for the Class Representative. You or your lawyer may appear at the hearing at your own expense.
For complete details, including the Settlement Agreement and instructions on how to file a claim, ask to be excluded or object go to
www.2019resortfeesettlement.com or call 1-___-___-____.
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 50 of 87




                        Exhibit 2.4

            Proposed Publication Notice
                 Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 51 of 87
                                           Legal Notice
  If you paid a Resort Fee at a Wyndham-affiliated Hotel in the U.S. that was booked using a
   Wyndham Hotel Website, you could get a $22 cash payment or 2,200 Wyndham Rewards
                             points from a class action settlement.

A settlement has been reached with Wyndham Hotels in a class action lawsuit regarding the disclosure of Resort Fees on
wyndham.com, wyndhamhotels.com, wyndhamhotelgroup.com, and any other Wyndham Hotels-owned website (the
“Wyndham Hotel Websites”).
Who is included? You are included in the Settlement as a “Settlement Class Member” if you reside in the U.S. (including
D.C., Puerto Rico, the U.S. Virgin Islands, and other U.S. territories) and: (1) booked a room at a Wyndham-affiliated
Hotel in the U.S. (including D.C., Puerto Rico, the U.S. Virgin Islands, and other U.S. territories) using the Wyndham
Hotel Websites; (2) completed their stay between June 6, 2010 and [DATE]; and (3) paid a Resort Fee (any mandatory
resort fee, service charge, hotel service fee, resort service fee, or facility fee).
Wyndham-affiliated Hotels means any lodging establishment located in the United States that is available for booking
on the Wyndham Hotel Websites and is (i) owned, operated, managed, or franchised by Wyndham Hotels or any of its
subsidiaries or affiliates; or (ii) owned, operated, or managed by Wyndham Destinations, Inc. or any of its subsidiaries
or affiliates, including properties branded as Wyndham Grand, Wyndham, Wingate, Wyndham Garden, Dolce Hotels
and Resorts, Tryp, Trademark Collection, La Quinta, AmericInn, Ramada, Baymont, Microtel, Days Inn, Super 8,
Howard Johnson, Travelodge, and Hawthorn Suites.
What does the Settlement provide? Settlement Class Members who submit a valid and timely claim form, will receive
one $22.00 cash award. Settlement Class Members who received a Notice by mail or email and do not submit a valid
claim form will automatically receive a redemption code for a non-transferable award of 2,200 points in the Wyndham
Rewards loyalty program.
How do I get a Settlement award? Go to www.2019resortfeesettlement.com and file a claim online or download, print,
complete, and mail a Claim Form to the Settlement Administrator. Claim Forms must be submitted online or mailed by
[Date]. If you received a Notice by mail or email, you do not need to submit a Claim Form unless you want to receive a
cash award.
What are my other options? If you are a Settlement Class Member and do nothing, your rights will be affected but you
will not get a cash award, and, unless you received a Notice in the mail or by email, you will not receive any Wyndham
Rewards points. If you do not want to be legally bound by the settlement or receive a cash or points award, you must
exclude yourself from it by [Date]. Unless you exclude yourself, you will not be able to sue or continue to sue Wyndham
or any of the Released Parties for any claim released by the Settlement Agreement. If you stay in the settlement (do not
exclude yourself), you may object to it by [Date]. More information, including the Settlement Agreement and instructions
on how to file a claim, ask to be excluded or object are available at www.2019resortfeesettlement.com.
The Court’s Fairness Hearing. The U.S. District Court for the Western District of Pennsylvania, located at Joseph F.
Weis, Jr. Courthouse, Courtroom 6A, 700 Grant Street, Pittsburgh, PA 15219, will hold a hearing in this case (Luca v.
Wyndham Hotel Group, LLC, No. 16-cv-746-MRH) on [Date]. At this hearing, the Court will decide whether to approve:
(1) the Settlement; and (2) Class Counsel’s request for $1,800,000 in attorneys’ fees and expenses, and a $5,000 service
award for the Class Representative. You or your lawyer may appear at the hearing at your own expense.
                                                1-___-___-____
                                         www.2019resortfeesettlement.com
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 52 of 87




                          Exhibit 3

                Proposed Claim Forms
                 Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 53 of 87
         Luca v. Wyndham Hotel Group, LLC Settlement Administrator
         c/o KCC Class Action Services
         P.O. Box _____
         City, ST _____-____
                                                                                                     Luca v. Wyndham Hotel Group, LLC
         WYL                                                                                              United States District Court for
                                                                                                     the Western District of Pennsylvania
         «Barcode»                                                                                               No. 16-cv-746 (W.D. Pa.)
         Postal Service: Please do not mark barcode
         Claim#: WYL-«ClaimID»-«MailRec»
         «First1» «Last1»                                                                                            Must Be Postmarked
         «Addr1» «Addr2»                                                                                                   No Later Than
         «City», «ST» «Zip»                                                                                              Month XX, 20XX
         «Country»



                   Luca v. Wyndham Hotel Group, LLC Settlement Claim Form
                                                            Your Information


  First Name                                                    Last Name


  Address


  Address (continued)


  City                                                                                                State          Zip Code


  Email

                    —                  —
  Contact Telephone Number

                                                               Certification
By signing and submitting this Claim Form, I certify and affirm under penalty of perjury, that I (i) paid a Resort Fee on or after June
6, 2010, in connection with a stay at a Wyndham-affiliated Hotel booked through a Wyndham Hotel Website; and (ii) did not receive
a credit, waiver, or refund of that Resort Fee.


Signature:                                                                               Date (mm/dd/yyyy):

                                                       Return the Claim Form to:
                                           Luca v. Wyndham Hotel Group, LLC Settlement Administrator
                                                         c/o KCC Class Action Services
                                                      P.O. Box _____, City ST _____-_____

YOUR CLAIM FORM WILL NOT BE RETURNED TO YOU. PLEASE RETAIN A COPY FOR YOUR RECORDS. ACCURATE PROCESSING
AND VERIFICATION OF CLAIMS MAY TAKE A SIGNIFICANT AMOUNT OF TIME. THANK YOU IN ADVANCE FOR YOUR PATIENCE.

QUESTIONS? A copy of the class notice, Settlement Agreement and other information regarding the settlement is available at the settlement
website at www.2019resortfeesettlement.com. You can also call the Settlement Administrator toll-free at 1-XXX-XXX-XXXX.

                                                                                                               DOC              RED
                                                                       FOR CLAIMS


*AHUONE*
                                                                       PROCESSING   OB          CB             LC               A
                                                                       ONLY                                    REV              B
                                                                   1
                 Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 54 of 87
         Luca v. Wyndham Hotel Group, LLC Settlement Administrator
         c/o KCC Class Action Services
         P.O. Box _____
         City, ST _____-____
                                                                                                     Luca v. Wyndham Hotel Group, LLC
         WYL                                                                                              United States District Court for
                                                                                                     the Western District of Pennsylvania
         «Barcode»                                                                                               No. 16-cv-746 (W.D. Pa.)
         Postal Service: Please do not mark barcode
         Claim#: WYL-«ClaimID»-«MailRec»
         «First1» «Last1»                                                                                            Must Be Postmarked
         «Addr1» «Addr2»                                                                                                   No Later Than
         «City», «ST» «Zip»                                                                                              Month XX, 20XX
         «Country»

                   Luca v. Wyndham Hotel Group, LLC Settlement Claim Form
                                                            Your Information


  First Name                                                    Last Name


  Address


  Address (continued)


  City                                                                                                State          Zip Code


  Email

                    —                  —
  Contact Telephone Number

                                                        Required Documentation
Attach or include documentary proof of payment of a Resort Fee, such as an itemized invoice, receipt, folio, credit card statement,
or similar document showing: (i) your name, (ii) the name of the Wyndham-affiliated hotel where you stayed, (iii) the dates of the
stay, and (iv) payment for the hotel stay where the Resort Fee was assessed.
                                                               Certification
By signing and submitting this Claim Form, I certify and affirm under penalty of perjury, that I (i) paid a Resort Fee on or after June
6, 2010, in connection with a stay at a Wyndham-affiliated Hotel booked through a Wyndham Hotel Website; and (ii) did not receive
a credit, waiver, or refund of that Resort Fee.

Signature:                                                                               Date (mm/dd/yyyy):
                                                       Return the Claim Form to:
                                           Luca v. Wyndham Hotel Group, LLC Settlement Administrator
                                                         c/o KCC Class Action Services
                                                      P.O. Box _____, City ST _____-_____
YOUR CLAIM FORM WILL NOT BE RETURNED TO YOU. PLEASE RETAIN A COPY FOR YOUR RECORDS. ACCURATE PROCESSING
AND VERIFICATION OF CLAIMS MAY TAKE A SIGNIFICANT AMOUNT OF TIME. THANK YOU IN ADVANCE FOR YOUR PATIENCE.
QUESTIONS? A copy of the class notice, Settlement Agreement and other information regarding the settlement is available at the settlement
website at www.2019resortfeesettlement.com. You can also call the Settlement Administrator toll-free at 1-XXX-XXX-XXXX.
                                                                                                               DOC              RED
                                                                       FOR CLAIMS


*AHUONE*
                                                                       PROCESSING   OB          CB             LC               A
                                                                       ONLY                                    REV              B
                                                                   1
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 55 of 87




                          Exhibit 4

     Proposed Preliminary Approval Order
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 56 of 87




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                         )
THOMAS LUCA, JR., individually and on )
behalf of all others similarly situated, )
                                         )                   Case No. 16-cv-746-MRH
                Plaintiff,               )
                                         )
       v.                                )
                                         )
WYNDHAM HOTEL GROUP, LLC and )
WYNDHAM HOTELS & RESORTS, LLC, )
                                         )
                Defendants.              )
                                         )


                    [PROPOSED] ORDER GRANTING PRELIMINARY
                     APPROVAL OF CLASS ACTION SETTLEMENT

       Plaintiff Thomas Luca, Jr. has filed a Motion for Preliminary Approval of Class Action

Settlement (“Motion”), requesting preliminary approval of a proposed Class Action Settlement

Agreement (“the Agreement”) between Plaintiff Luca and Defendants Wyndham Hotels &

Resorts, LLC and Wyndham Hotel Group, LLC (“Wyndham Hotels” or “Defendants”). Having

reviewed the Motion and supporting materials, the Court determines and orders as follows:

       A.      Counsel have advised the Court that the Parties have agreed, subject to final

approval by this Court following notice to the proposed Settlement Class and a hearing, to settle

this Action on the terms and conditions set forth in the proposed Agreement.

       B.      The Court has reviewed the Agreement, as well as the files, records, and

proceedings to date in this matter. The terms of the Agreement are hereby incorporated as

though fully set forth in this Order. Capitalized terms shall have the meanings attributed to them

in the Agreement.
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 57 of 87



       C.      Based upon preliminary examination, it appears to the Court that the Agreement

is sufficiently fair, reasonable, and adequate to warrant notice to the proposed Settlement Class;

that the Settlement Class is likely to be certified for settlement purposes; and that the Court

should hold a hearing after notice to the Settlement Class to determine whether to certify the

Settlement Class and enter a Settlement Order and Final Judgment in this action, based upon that

Agreement.

       Based upon the foregoing, the Court finds and concludes as follows:

       1.      Preliminary Approval of Proposed Settlement. The Agreement, including all

exhibits thereto, is preliminarily approved as fair, reasonable and adequate. The Court finds that

(a) the Agreement resulted from extensive arm’s-length negotiations, with initial participation of

an experienced mediator, and (b) the Agreement is sufficient to warrant notice thereof to

members of the proposed Settlement Class and the Fairness Hearing described below.

       2.      The Court is Likely to Grant Class Certification for Settlement Purposes Only.

               (a)     Pursuant to Fed. R. Civ. P. 23(b)(3) and (e)(1)(B), the Court finds that it is

likely to certify, for settlement purposes only, the following Settlement Class:

       All individuals and entities, including their predecessors- and successors-in-
       interest, who reside in the United States and were charged a Resort Fee1 by a
       Wyndham-affiliated Hotel after reserving a room using the Wyndham Hotel
       Websites from June 6, 2010 until the date the Court enters the Preliminary Approval
       Order. For avoidance of doubt, the Settlement Class does not include those
       individuals or entities who paid a Resort Fee only as part of a reservation made by
       telephone, in person, through a third-party website, group bookings, or through any
       channel other than the Wyndham Hotel Websites.




1
  The Parties’ Agreement defines “Resort Fee” as “any resort fee, service charge, hotel service
fee, resort service fee, or facility fee, assessed to consumers in addition to the Room Rate at a
Wyndham-affiliated Hotel. For avoidance of doubt, ‘Resort Fee’ does not include amounts
collected and passed on to any governmental entity, such as taxes or excise payments, or optional
fees for additional benefits or services, including but not limited to parking fees.”

                                                  2
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 58 of 87



The Settlement Class excludes (a) Wyndham Hotels; (b) any person or entity who has previously

released Wyndham Hotels from liability concerning or encompassing any or all Settled Claims

(as defined in the Agreement); (c) any person or entity who received a waiver, refund, or credit

of all Resort Fees charged in connection with all reservations made using the Wyndham Hotel

Websites; and (d) any person who serves as a judge in this civil action and his/her spouse.

       The Settlement Class also will not include any persons who validly request

exclusion from the Settlement Class following the procedure described in the Agreement

and in this Order.

                 (b)   The Court makes the following preliminary findings:

                       (1)    The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(1) because the Settlement Class appears to be so numerous that joinder of all members is

impracticable;

                       (2)    The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(2) because there appear to be questions of law or fact common to the Settlement Class;

                       (3)    The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(3) because the claims of the Representative Plaintiff named in the caption appears to be

typical of the claims being resolved through the proposed settlement;

                       (4)    The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(4) because the Representative Plaintiff appears to be capable of fairly and adequately

protecting the interests of the above-described Settlement Class in connection with the proposed

settlement and because counsel representing the Settlement Class are qualified, competent, and

capable of prosecuting this action on behalf of the Settlement Class.




                                                3
         Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 59 of 87



                       (5)     The proposed Settlement Class likely satisfies the requirements of

Fed. R. Civ. P. 23(b)(3) because, for purposes of settlement approval and administration,

common questions of law and fact appear to predominate over questions affecting only

individual Settlement Class Members and because settlement with the above-described

Settlement Class appears to be superior to other available methods for the fair and efficient

resolution of the claims of the Settlement Class. The Settlement Class appears to be sufficiently

cohesive to warrant settlement by representation.

               (c)     At or after the Fairness Hearing, the Court will make a final determination

under Rule 23(e)(2) as to whether to exercise its discretion to certify a settlement class, and

whether to formally appoint the proposed Class Representative and proposed Class Counsel.

          3.   Representative Plaintiffs. For settlement purposes only, the Court is likely to

appoint Plaintiff Thomas Luca, Jr. as Representative Plaintiff pursuant to Rule 23 of the Federal

Rules of Civil Procedure, and will likely find that, for settlement purposes only, the

Representative Plaintiff has and will fairly and adequately protect the interests of the Settlement

Class.

          4.   Class Counsel. For settlement purposes only, the Court is likely to appoint

Carlson Lynch, LLP, and Scott+Scott Attorneys at Law LLP as counsel for the Settlement Class

(“Class Counsel”). For purposes of these settlement approval proceedings, the Court will likely

find that Class Counsel are competent and capable of exercising their responsibilities as Class

Counsel.

          5.   Settlement Administrator. The Court appoints KCC Class Action Services, LLC

as the Settlement Administrator, which shall fulfill the Settlement Administration functions,




                                                  4
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 60 of 87



duties, and responsibilities of the Settlement Administrator as set forth in the Agreement and this

Order.

         6.    Fairness Hearing. A final approval hearing (the “Fairness Hearing”) shall be

held before this Court on ______[no earlier than 100 days after preliminary approval]________,

at ________ a.m./p.m., to determine whether the Agreement is fair, reasonable, and adequate and

should be given final approval, and whether the Settlement Class should be certified. Papers in

support of final approval of the Agreement and proposed Class Counsel’s application for an

award of attorneys’ fees and expenses (the “Fee Application”), and for Service Payments to the

proposed Representative Plaintiffs (the “Service Payment Application”) shall be filed with the

Court according to the schedule set forth in Paragraphs 14 and 15, below. The Court may

postpone, adjourn, or continue the Fairness Hearing without further notice to the Settlement

Class. After the Fairness Hearing, the Court may enter a Class Certification Order, Settlement

Order and Final Judgment in accordance with the Agreement (the “Final Judgment”), which will

adjudicate the rights of the Settlement Class Members with respect to the claims being settled.

         7.    Class Notice. The Court approves the form and content of the notices

substantially in the forms attached as Exhibit 2 to the Agreement. Defendants shall comply with

the notice requirements of Paragraph 4 of the Agreement. In compliance with that Section,

beginning no later than thirty (30) days after entry of this Order, Defendants shall cause notice

to be delivered in the manner set forth in the Agreement to all proposed Settlement Class

Members who can be identified with reasonable effort. Class Notices sent by U.S. Mail and

email shall be substantially in the “short forms” attached as Exhibits 2.2 and 2.3 to the

Agreement, respectively, and a notice substantially in the “long form” attached to the Agreement

as Exhibit 2.1 shall be posted at a website, the Internet address for which shall be disclosed in the



                                                 5
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 61 of 87



notices transmitted by U.S. Mail and email. The “publication notice” substantially in the form

attached as Exhibit 2.4 to the Agreement shall be published in accordance with the Notice

Program described in Exhibit 1 to the Agreement.

        8.      Filing of CAFA Notice. Before the Fairness Hearing, Defendants shall cause to

be filed with the Court proof of compliance with the notice provisions of the Class Action

Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715.

        9.      Findings Concerning Class Notice. The Court finds that the Class Notice and

the manner of its dissemination described in Paragraph 7 above and Paragraph 4 of the

Agreement constitutes the best practicable notice under the circumstances and is reasonably

calculated, under all the circumstances, to apprise proposed Settlement Class Members of the

pendency of this action, the terms of the Agreement, and their right to object to or exclude

themselves from the proposed Settlement Class. The Court finds that the notice is reasonable,

that it constitutes due, adequate and sufficient notice to all persons entitled to receive notice, and

that it meets the requirements of due process, Rule 23 of the Federal Rules of Civil Procedure,

and any other applicable laws.

        10.     Exclusion from Settlement Class. Each proposed Settlement Class Member who

wishes to exclude himself or herself from the Settlement Class and follows the procedures set

forth in this Paragraph shall be excluded. Any potential member of the Settlement Class may,

sign and mail a notice of intention to opt out of the Settlement to the Settlement Administrator

(in no particular format, but which contains the potential Settlement Class Member’s name,

address, and telephone number and the words “opt out,” “exclusion,” or words to that effect

clearly indicating an intent not to participate in the Settlement), at the address set forth in the

Class Notice. All such written requests must be postmarked by seventy-five (75) days after the



                                                   6
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 62 of 87



entry of this Order, or forty-five (45) days after the date of mailing and publication of the Notice,

whichever is later. All persons who properly request exclusion from the Settlement Class shall

not be Settlement Class Members and shall have no rights with respect to, nor be bound by, the

Agreement, should it be finally approved. The names of all such excluded individuals shall be

attached as an exhibit to any Final Judgment.

       11.     Right to Terminate Agreement. In the event more than 1,000 Settlement Class

Members to whom Defendants transmit notice timely exclude themselves from the Settlement

Class, or the Court declines to finally approve the Agreement, Defendants shall have the right to

terminate the Agreement by written notice of termination to Class Counsel in accordance with

the procedures set forth in the Agreement. If Defendants exercise the right to terminate the

Agreement, then the Parties will be restored to their respective positions as of the date of their

Agreement. In that event, the terms of the Agreement and the settlement underlying it shall have

no further force and effect, shall be void ab initio, and shall not be used in this action or in any

other proceeding for any purpose.

       12.     Claims Procedures. The Court approves the claims procedures set forth in the

Agreement. The Court approves the form and content of the Claim Form substantially in the

form attached as Exhibit 3 to the Agreement. A properly executed Claim Form must be

submitted as required in the Class Notice over the Internet or postmarked no later than one

hundred and fifty (150) days after the entry of this Order, or hundred and twenty (120) days from

the date of mailing and publication of the Notice, whichever is later. Such deadline may be

further extended by Court Order. Each Claim Form shall be deemed to have been submitted

when submitted over the Internet or postmarked (if properly addressed and mailed by first-class

mail, postage prepaid), provided such Claim Form is actually received no later than one hundred



                                                  7
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 63 of 87



and sixty-five (165) days after the entry of this Order, or thirty-five (135) from the date of

mailing and publication of the Notice, whichever is later. Any Claim Form submitted in any

other manner shall be deemed to have been submitted when it was actually received at the

address designated on the Claim Form.

          13.   Costs of Class Notice and Claims Processing. Defendants shall bear all costs of

notice to the Settlement Class of the pendency and settlement of the Action and of processing

claims.

          14.   Objections and Appearances.

                (a)    Written Objections. Any proposed Settlement Class Member who has not

timely submitted a written request for exclusion from the Settlement Class, and thus is a likely

Settlement Class Member at the time of the Fairness Hearing, may object to the fairness,

reasonableness, or adequacy of the Agreement, the Fee Application and Service Payment

Application. Any Settlement Class Member who wishes to object to the Settlement, must file his

or her objection with the Court (together with any briefs, papers, statements, or other materials

that the Settlement Class Member wishes the Court to consider) and serve the objection on

proposed Class Counsel and Defendants’ Counsel at the addresses specified in the Class Notice,

postmarked no later than thirty (30) days before the Fairness Hearing. The objection must be

personally signed by the objector, and must include: (1) a caption or title identifying that it is an

objection in this case; 2) the objector’s contact information, including name, address, telephone

number, and email address, as well as the contact information of any attorneys who participated,

in any way, in the preparation of the objection (“Objecting Attorneys”); 3) information that

establishes the objector’s membership in the Settlement Class, such as the ClaimID included on

the Notice received by the objector, or other evidence indicating that the objector paid a Resort



                                                  8
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 64 of 87



Fee at a particular Wyndham-affiliated Hotel on a date within the Class Period; 4) a clear and

concise statement of the objection, including the legal or factual grounds for it, and a statement

indicating whether the objection applies only to the objector, to a subset of the Settlement Class,

or to the entire Settlement Class; 5) a statement identifying any other settlements within the

previous five years to which the objector or his or her Objecting Attorneys also objected,

including case captions and copies of any orders by trial or appellate courts related to or ruling

upon the objector’s objections in those previous cases; 6) identification of any and all

agreements related to the objection between the objector and an Objecting Attorney, including

any agreements regarding compensation for the Objecting Attorney; and 7) a statement

indicating whether the objector intends to appear at the Fairness Hearing either personally or

through an attorney, and if so, the identities of any persons who the objector intends to call to

testify regarding the objection.

       If a Settlement Class Member or any of the Objecting Attorneys has objected or

threatened object to any class action settlement where the objector or the Objecting Attorneys

asked for or received any payment in exchange for foregoing or dismissing the objection, or any

related appeal, without any modification to the settlement, then the objection must include a

statement identifying each such case by full case caption. Any objection not timely made in this

manner shall be waived and forever barred.

               (b)     Appearance at Fairness Hearing. Any objecting Settlement Class

Member who intends to object and appear at the Fairness Hearing must file a Notice of Intention

to Appear with the Court no later than fifteen (15) calendar days before the Fairness Hearing.

Any Settlement Class Member who does not timely deliver a written objection and notice of

intention to appear by the Opt-Out and Objection Deadline, in accordance with the requirements



                                                 9
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 65 of 87



of this Order, shall not be permitted to object or appear at the Fairness Hearing, except for good

cause shown, and shall be bound by all proceedings, orders and judgments of the Court.

                 (c)    Fee Application and Service Payment Application. Proposed Class

Counsel shall file their Fee Application and Service Payment Application, together with all

supporting documentation, at least forty-five (45) days prior to the Fairness Hearing, such that

any Settlement Class Member will have sufficient information to decide whether to object and, if

applicable, to make an informed objection.

                 (d)    Motion for Final Approval and Responses to Objections. Proposed

Representative Plaintiff shall file with the Court his motion for final approval of the Settlement

by __________, 20__., i.e., 14 days before the Fairness Hearing. Proposed Representative

Plaintiff shall file with the Court any responses to objections to the Agreement or the Fee

Application and/or Service Payment Application, together with all supporting documentation, no

later than five (5) days before the Fairness Hearing.

       15.       Dates of Performance. In summary, the dates of performance are as follows:

                 (a)    Defendants shall send the Class Notice to potential Settlement Class

Members on or before ____________, 20__, i.e., within thirty (30) days after entry of this Order.

                 (b)    Proposed Class Counsel’s Fee Application and Service Payment

Application, and all supporting materials, shall be filed no later than ________, 20__, i.e., at

least forty-five days prior to the Fairness Hearing;

                 (c)    Settlement Class Members who desire to be excluded shall mail requests

for exclusion postmarked by ____________, 20__, i.e., within seventy-five (75) days after entry

of this Order;




                                                 10
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 66 of 87



                 (d)    All objections to the Agreement, the Fee Application and Service Payment

Application shall be mailed and postmarked by ___________, 20__, i.e., no later than 30 days

before the Fairness Hearing.

                 (e)    Representative Plaintiff’s final approval motion shall be filed by

_____________, 20__, i.e. fourteen (14) days before the Fairness Hearing;

                 (f)    Responses to objections shall be filed no later than _____________, 20__,

i.e. five (5) days before the Fairness Hearing;

                 (g)    The Fairness Hearing shall be held on ______________, at _____

a.m./p.m.; and

                 (h)    Settlement Class Members who desire to submit Claim Forms shall do so

by _____________, 20__, i.e., one hundred and fifty (150) days after entry of this Order.

       16.       Effect of Failure to Approve the Agreement. In the event the Court does not

finally approve the Agreement or certify the Settlement Class, or for any reason the Parties fail to

obtain a Final Judgment as contemplated in the Agreement, or the Agreement is terminated

pursuant to its terms for any reason, then the following shall apply:

                 (a)    All orders and findings entered in connection with the Agreement shall

become null and void and have no further force and effect, shall not be used or referred to for

any purposes whatsoever, and shall not be admissible or discoverable in any other proceeding;

                 (b)    Findings related to the likely certification of the Settlement Class pursuant

to this Order shall be vacated automatically, and the case shall return to its status as it existed

before entry of this Order;

                 (c)    Nothing contained in this Order is, or may be construed as, any admission

or concession by or against Defendants or Representative Plaintiff on any point of fact or law,



                                                  11
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 67 of 87



including, but not limited to, factual or legal matters relating to any effort to certify this case as a

class action for purposes of considering settlement approval; and

                (d)     Nothing in this Order or pertaining to the Agreement shall be used as

evidence in any further proceeding in this case, including, but not limited to, motions or

proceedings pertaining to treatment of this case as a class action.

        17.     Discretion of Counsel. Counsel are hereby authorized to take all reasonable steps

in connection with approval and administration of the Settlement not materially inconsistent with

this Order or the Agreement, including, without further approval of the Court, making minor

changes to the content of the Class Notice that they jointly deem reasonable or necessary.

        18.     Stay of Proceedings Pending Approval of the Settlement. All proceedings before

the Court are stayed pending final approval of the settlement, except as may be necessary to

implement the settlement or comply with the terms of the Agreement.

        19.     Injunction Against Asserting Settled Claims Pending Settlement Approval.

Pending final determination of whether the settlement should be approved, Representative

Plaintiff, all Settlement Class Members, and any person or entity allegedly acting on behalf of

Settlement Class Members, either directly, representatively or in any other capacity, are

preliminarily enjoined from commencing or prosecuting against the Released Parties any action

or proceeding in any court or tribunal asserting any of the Settled Claims, provided, however,

that this injunction shall not apply to individual claims of any Settlement Class Members who

timely exclude themselves in a manner that complies with this Order. This injunction is

necessary to protect and effectuate the settlement, this Order, and the Court’s flexibility and

authority to effectuate this settlement and to enter judgment when appropriate, and is ordered in

aid of the Court’s jurisdiction and to protect its judgments pursuant to 28 U.S.C. § 1651(a).



                                                   12
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 68 of 87



       20.     Reservation of Rights and Retention of Jurisdiction. The Court reserves the

right to adjourn or continue the date of the Fairness Hearing without further notice to Settlement

Class Members, and retains jurisdiction to consider all further applications arising out of or

connected with the settlement. The Court may approve or modify the settlement without further

notice to Settlement Class Members.



IT IS SO ORDERED.



Dated: _____________
                                                UNITED STATES DISTRICT COURT JUDGE




                                                13
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 69 of 87




                          Exhibit 5

          Proposed Final Approval Order
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 70 of 87



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                         )
THOMAS LUCA, JR., individually and on )
behalf of all others similarly situated, )
                                         )                    Case No. 16-cv-746-MRH
                Plaintiff,               )
                                         )
        v.                               )
                                         )
WYNDHAM HOTEL GROUP, LLC and )
WYNDHAM HOTELS & RESORTS, LLC, )
                                         )
                Defendants.              )
                                         )

              [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT

       On ____________________, this Court entered an order granting preliminary approval

(the “Preliminary Approval Order”) (Doc. ___) of the Class Action Settlement (“Settlement”)

between Plaintiff Thomas Luca, Jr., on his own behalf and on behalf of the Settlement Class, and

Defendants Wyndham Hotels & Resorts, LLC and Wyndham Hotel Group, LLC (“Wyndham

Hotels” or “Defendants”), as memorialized in the Class Action Settlment Agreement, Exhibit _

(Doc. ___) (the “Settlement Agreement”). 1

       On __________, pursuant to the notice requirements set forth in the Settlement and in the

Preliminary Approval Order, the Settlement Class was apprised of the nature and pendency of the

Litigation, the terms of the Settlement, and their rights to request exclusion, object, and/or appear

at the final approval hearing;

       On    _________, Plaintiff filed his Motion for Final Approval of the Class Action

Settlement (“Final Approval Motion”) and accompanying Memorandum of Law and supporting




1
      The capitalized terms used in this Final Approval Order and Judgment shall have the same
meaning as defined in the Settlement Agreement except as may otherwise be indicated.
                                                 1
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 71 of 87



exhibits, and Class Counsel filed their Application for Attorneys’ Fees, Expenses and Service

Award and accompanying Memorandum of Law and supporting exhibits (“Fee Application”);

       On ____________, the Court held a final approval hearing to determine, inter alia: (1)

whether the Settlement is fair, reasonable, and adequate; and (2) whether judgment should be

entered dismissing all claims in the Complaint with prejudice. Prior to the final approval hearing,

Class Counsel filed a declaration from the Settlement Administrator confirming that the Notice

Program was completed in accordance with the Parties’ instructions and the Preliminary Approval

Order. Therefore, the Court is satisfied that Settlement Class Members were properly notified of

their right to appear at the final approval hearing in support of or in opposition to the proposed

Settlement, the award of attorneys’ fees, costs, and expenses, and the payment of Service Awards.

       Having given an opportunity to be heard to all requesting persons in accordance with the

Preliminary Approval Order, having heard the presentation of Class Counsel and counsel for

Defendants, having reviewed all of the submissions presented with respect to the proposed

Settlement, having determined that the Settlement is fair, adequate, and reasonable, having

considered the application made by Class Counsel for attorneys’ fees, costs, and expenses, and the

application for Service Awards, and having reviewed the materials in support thereof, and good

cause appearing in the record and Plaintiff’s Final Approval Motion is GRANTED, and Class

Counsel’s Fee Application is GRANTED, and:

       IT IS HEREBY ORDERED THAT:

       1.      The Court has jurisdiction over the subject matter of this action and over all claims

raised therein and all Parties thereto, including the Settlement Class. The Court also has personal

jurisdiction over the Parties and the Settlement Class Members.

       2.      The Settlement was entered into in good faith following arm’s length negotiations

and is non-collusive.

                                                 2
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 72 of 87



        3.      The Settlement is, in all respects, fair, reasonable, and adequate, is in the best

interests of the Settlement Class, and is therefore approved. The Court finds that the Parties faced

significant risks, expenses, delays and uncertainties, including as to the outcome, of continued

litigation of this complex matter, which further supports the Court’s finding that the Settlement is

fair, reasonable, adequate and in the best interests of the Settlement Class Members. The Court

finds that the uncertainties of continued litigation in both the trial and appellate courts, as well as

the expense associated with it, weigh in favor of approval of the Settlement.

        4.      This Court grants final approval of the Settlement, including but not limited to the

releases in the Agreement and the plans for distribution of the settlement relief. The Court finds

that the Settlement is in all respects fair, reasonable, and in the best interest of the Settlement Class.

Therefore, all Settlement Class Members who have not opted out are bound by the Settlement

Agreement and this Final Approval Order and Judgment.

        5.      The Agreement and every term and provision thereof shall be deemed incorporated

herein as if explicitly set forth herein and shall have the full force of an Order of this Court.

        6.      The Parties shall effectuate the Settlement Agreement in accordance with its terms.

                                 OBJECTIONS AND OPT-OUTS

        7.      ______ objections were filed by Settlement Class Members. The Court has

considered all objections and finds the objections do not counsel against Settlement approval, and

the objections are hereby overruled in all respects.

        8.      All persons and entities who have not objected to the Settlement in the manner

provided in the Settlement are deemed to have waived any objections to the Settlement, including

but not limited to by appeal, collateral attack, or otherwise.

        9.      A list of those putative Settlement Class Members who have timely and validly

elected to opt out of the Settlement and the Settlement Class in accordance with the requirements

                                                    3
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 73 of 87



in the Settlement (the “Opt-Out Members”) has been submitted to the Court in the Declaration of

______[KCC], filed in advance of the final approval hearing. That list is attached as Exhibit A to

this Order. The persons and/or entities listed in Exhibit A are not bound by the Settlement, this

Final Approval Order and Judgment, and are not entitled to any of the benefits under the

Settlement. Opt-Out Members listed in Exhibit A shall be deemed not to be Settlement Class

Members.

                                  CLASS CERTIFICATION

       10.     For purposes of the Settlement and this Final Approval Order and Judgment, the

Court hereby finally certifies for settlement purposes only the following Settlement Class:

       All individuals and entities, including their predecessors- and successors-in-
       interest, who reside in the United States and were charged a Resort Fee by a
       Wyndham-affiliated Hotel after reserving a room using the Wyndham Hotel
       Websites from June 6, 2010 until the date the Court enters the Preliminary Approval
       Order. For avoidance of doubt, the Settlement Class does not include those
       individuals or entities who paid a Resort Fee only as part of a reservation made by
       telephone, in person, through a third-party website, group bookings, or through any
       channel other than the Wyndham Hotel Websites. 2

       11.     The Court determines that for settlement purposes the Settlement Class meets all

the requirements of Federal Rule of Civil Procedure 23(a) and (b)(3), namely that the class is so

numerous that joinder of all members is impractical; that there are common issues of law and fact;

that the claims of the class representative are typical of absent class members; that the class

representative will fairly and adequately protect the interests of the class as he has no interests

antagonistic to or in conflict with the class and have retained experienced and competent counsel

to prosecute this matter; that common issues predominate over any individual issues; and that a

class action is the superior means of adjudicating the controversy




2
 This class definition is to be interpreted with reference to the same defined terms and
exclusions as in the Settlement Agreement and the Preliminary Approval Order.
                                                4
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 74 of 87



       12.     The Court grants final approval to the appointment of Plaintiff Thomas Luca, Jr. as

the Settlement Class Representative.           The Court concludes that the Settlement Class

Representative has fairly and adequately represented the Settlement Class and will continue to do

so.

       13.     The Court grants final approval to the appointment, pursuant to Rule 23(g), of Gary

F. Lynch and Jamisen A. Etzel of Carlson Lynch, LLP, and Joseph P. Gugliemo and Carey

Alexander of Scott+Scott Attorneys at Law, LLP and as Class Counsel. The Court concludes that

Class Counsel have adequately represented the Settlement Class and will continue to do so.

                          NOTICE TO THE SETTLEMENT CLASS

       14.     The Court finds that the Notice Program, set forth in the Settlement and effectuated

pursuant to the Preliminary Approval Order, satisfied Rule 23(c)(2), was the best notice practicable

under the circumstances, was reasonably calculated to provide and did provide due and sufficient

notice to the Settlement Class of the pendency of the Litigation, certification of the Settlement

Class for settlement purposes only, the existence and terms of the Settlement, their right to exclude

themselves, their right to object to the Settlement and to appear at the Final Approval Hearing, and

satisfied the other requirements of the Federal Rules of Civil Procedure, the United States

Constitution, and all other applicable laws.

       15.     The Court finds that Defendants have fully complied with the notice requirements

of the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

               AWARD OF ATTORNEYS’ FEES AND SERVICE AWARDS

       16.     The Court has considered Class Counsel’s Motion for attorneys’ fees, costs, and

expenses, and for Service Awards.

       17.     Pursuant to Rule 23(h) and relevant Third Circuit authority, the Court awards Class

____________, as an award of reasonable attorneys’ fees and ___________ as an award of costs

                                                  5
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 75 of 87



and expenses to be paid in accordance with the Settlement, and the Court finds this amount of fees,

costs, and expenses to be fair and reasonable. This award of attorneys’ fees, costs, and expenses,

shall be paid by Defendants in accordance with the terms of the Agreement. These awards are the

sole amounts Class Counsel shall recover under the Agreement, and Class Counsel shall not be

entitled to interest on these amounts, except in the event Defendants breach their obligations to

pay under Agreement. This award of attorneys’ fees, costs, and expenses is independent of the

Court’s consideration of the fairness, reasonableness, and adequacy of the Settlement. Class

Counsel is authorized to determine the allocation of fees and expenses amongst themselves;

however, this Court retains ultimate authority and jurisdiction to resolve any allocation disputes

between Class Counsel or any other attorneys claiming entitlement to a fee or expense

reimbursement as a result of work performed in this action.

       18.     The Court grants Class Counsel’s request for a Service Award and awards $5,000

to Plaintiff Thomas Luca, Jr. The Court finds that this payment is justified by his service to the

Settlement Class. The Service Awards shall be paid by Defendants in accordance with the terms

of the Agreement.

                                     OTHER PROVISIONS

       19.     The Parties to the Settlement shall carry out their respective obligations thereunder.

       20.     Within the time period set forth in the Settlement, the Cash Awards and Points

Awards provided for in the Settlement shall be made available to the Settlement Class Members,

pursuant to the terms and conditions of the Settlement.

       21.     As of the Effective Date, Plaintiff, Class Counsel, and the Settlement Class

Members, and each of them, for themselves and their respective heirs, agents, officers, directors,

shareholders, employees, consultants, joint venturers, partners, members, legal representatives,

predecessors, successors and assigns, are deemed to have fully and forever released and discharged

                                                 6
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 76 of 87



the Released Parties from any and all of the Settled Claims, 3 except for the rights and obligations

created by the Settlement Agreement.

       22.     As of the Effective Date, Wyndham Hotels & Resorts, Inc., Wyndham Hotel Group,

LLC, Wyndham Hotels and Resorts, LLC, and Wyndham Hotel Management, Inc., as well as their

current and former subsidiaries and affiliates, predecessors in interest, and successors in interest

hereby are deemed to have fully and forever released and discharged Plaintiff and Class Counsel,

and shall not commence, participate in, prosecute, or cause to be commenced or prosecuted against

Plaintiff or Class Counsel, any action or other proceeding based upon any claim, whether known

or unknown, arising out of the institution, prosecution, assertion, settlement, or resolution of this

Action or the Settled Claims.

       23.     Nothing herein shall prevent any Party from enforcing the provisions of the

Settlement Agreement.

       24.     On the Effective Date, Plaintiff and the Settlement Class Members shall be deemed

to have, with respect to the subject matter of the Settled Claims, expressly waived the benefits of

any statutory provisions or common law rules that provide, in sum or substance, that a general

release does not extend to claims which the party does not know or suspect to exist in its favor at

the time of executing the release, which if known by it, would have materially affected its

settlement with any other party. In particular, but without limitation, the Parties have waived the

provisions of California Civil Code § 1542 (or any like or similar statute or common law doctrine),




3
  Under the terms of the Agreement, “Settled Claims” is defined as: “(i) any and all claims and
causes of action that were asserted in or could have been asserted in the Luca Action and (ii) any
and all claims and causes of action arising out of or in any way relating to the calculation,
collection, disclosure, or non-disclosure of Resort Fees by Wyndham Hotels or at a Wyndham-
affiliated Hotel, including, but not limited to claims for breach of contract, fraud, conspiracy,
breach of implied duties and covenants, unjust enrichment, accounting, declaratory or injunctive
relief, and/or unfair or deceptive trade practices under federal or state law.”
                                                 7
      Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 77 of 87



and have represented in the Agreement that they understand the significance of this waiver.

California Civil Code § 1542 provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
        CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
        EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
        RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
        MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
        DEBTOR OR RELEASED PARTY.

        25.     The Settlement Class Representative and Settlement Class Members are enjoined

from prosecuting any Settled Claims in any proceeding against any of the Released Parties or

prosecuting any claim based on any actions taken by any of the Released Parties that are authorized

or required by this Settlement or by the Final Approval Order and Judgment.

        26.     The Court hereby dismisses the Litigation and Complaint and all claims therein on

the merits and with prejudice, without fees or costs to any Party except as provided in the

Agreement and this Final Approval Order and Judgment.

        27.     Consistent with the Settlement, if the Effective Date, as defined in the Settlement

Agreement, does not occur for any reason, this Final Approval Order and Judgment and the

Preliminary Approval Order shall be deemed vacated and shall have no force and effect

whatsoever; the Settlement shall be considered null and void; all of the Parties’ obligations under

the Settlement, the Preliminary Approval Order, and this Final Approval Order and Judgment shall

cease to be of any force and effect, and the Parties shall return to the status quo ante in the Litigation

as if the Parties had not entered into the Settlement. In such an event, the Parties shall be restored

to their respective positions in the Litigation as if the Settlement Agreement had never been entered

into (and without prejudice to any of the Parties’ respective positions on the issue of class

certification or any other issue).




                                                    8
         Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 78 of 87



          28.   Pursuant to the All Writs Act, 28 U.S.C. § 1651, this Court shall retain the authority

to issue any order necessary to protect its jurisdiction from any action, whether in state or federal

court.

          29.   Without affecting the finality of this Final Approval Order and Judgment, the Court

will retain jurisdiction over the subject matter and the Parties with respect to the interpretation and

implementation of the Settlement for all purposes, including enforcement of its terms at the request

of any party and resolution of any disputes that may arise relating in any way to, arising from, the

implementation of the Settlement or the implementation of this Final Order and Judgment.

ENTERED:



DATED: _______________, 2019                   By: _________________________________


                                                        Chief United States District Judge




                                                  9
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 79 of 87




                         Exhibit 6

        Disclosure Examples - Desktop
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 80 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 81 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 82 of 87




                        Exhibit 7

        Disclosure Examples - Mobile
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 83 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 84 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 85 of 87




                        Exhibit 8

        Disclosure Examples - Tablet
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 86 of 87
Case 2:16-cv-00746-MRH Document 199-1 Filed 10/15/19 Page 87 of 87
